Exhibit 10.1

 

 

INDENTURE OF TRUST

by and between

ATAX TEBS HOLDINGS, LLC,
as Issuer

and

U.S. BANK NATIONAL ASSOCIATION,
as Trustee

Dated as of September 24, 2020

Relating to:

$103,500,000
ATAX TEBS Holdings, LLC

Taxable Secured Notes

2020 Series A

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS AND GENERAL PROVISIONS

- 2 -

 

 

Section 1.01 Definitions

- 2 -

 

 

Section 1.02 Rules of Construction

- 8 -

 

ARTICLE II THE NOTES

- 9 -

 

 

Section 2.01 Authorization and Terms of Notes

- 9 -

 

 

Section 2.02 Interest Rate on the Notes

- 10 -

 

 

Section 2.03 Execution of Notes

- 11 -

 

 

Section 2.04 Transfer and Exchange of Notes

- 12 -

 

 

Section 2.05 Note Register and Authenticating Agent

- 12 -

 

 

Section 2.06 Temporary Notes

- 13 -

 

 

Section 2.07 Notes Mutilated, Lost, Destroyed or Stolen

- 13 -

 

 

Section 2.08 Use of Depository

- 13 -

 

 

Section 2.09 Limitation on Transfer and Exchange

- 15 -

 

ARTICLE III ISSUANCE OF NOTES; APPLICATION OF PROCEEDS

- 17 -

 

 

Section 3.01 Authentication and Delivery of the Notes

- 17 -

 

 

Section 3.02 Application of Note Proceeds and Other Amounts

- 17 -

 

ARTICLE IV REDEMPTION OF NOTES

- 18 -

 

 

Section 4.01 Circumstances of Redemption

- 18 -

 

 

Section 4.02 Selection of Notes for Redemption

- 18 -

 

 

Section 4.03 Notice of Redemption

- 19 -

 

 

Section 4.04 Partial Redemption of Notes

- 19 -

 

 

Section 4.05 Effect of Redemption

- 19 -

 

ARTICLE V REVENUES

- 19 -

 

 

Section 5.01 Pledge of Revenues

- 19 -

 

 

Section 5.02 Note Fund and Collateral Fund

- 20 -

 

 

Section 5.03 Investment of Moneys

- 21 -

 

 

Section 5.04 Assignment to Trustee; Enforcement of Obligations

- 21 -

 

ARTICLE VI COVENANTS OF THE ISSUER

- 21 -

 

 

Section 6.01 Payment of Principal and Interest

- 21 -

 

 

Section 6.02 Reserve Account Funding

- 21 -

 

 

Section 6.03 Preservation of Revenues; Amendment of Documents

- 21 -

 

 

-i-

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Section 6.04 Compliance With Indenture

- 22 -

 

 

Section 6.05 Further Assurances

- 22 -

 

 

Section 6.06 Right of Access to Records

- 22 -

 

 

Section 6.07 Maintenance of Existence; Assignments

- 22 -

 

 

Section 6.08 Statement of Compliance; Notice of Certain Events

- 22 -

 

 

Section 6.09 Additional Instruments

- 23 -

 

 

Section 6.10 Title to the Collateral

- 23 -

 

 

Section 6.11 No Untrue Statements

- 23 -

 

 

Section 6.12 Indenture

- 23 -

 

 

Section 6.13 Continuing Disclosure; 144A Disclosure

- 23 -

 

ARTICLE VII DEFAULT

- 24 -

 

 

Section 7.01 Events of Default; Acceleration; Waiver of Default

- 24 -

 

 

Section 7.02 Institution of Legal Proceedings by Trustee

- 25 -

 

 

Section 7.03 Application of Moneys Collected by Trustee

- 26 -

 

 

Section 7.04 Effect of Delay or Omission To Pursue Remedy

- 26 -

 

 

Section 7.05 Remedies Cumulative

- 26 -

 

 

Section 7.06 Covenant To Pay Notes in Event of Default

- 26 -

 

 

Section 7.07 Trustee Appointed Agent for Noteholders

- 27 -

 

 

Section 7.08 Right of Noteholders to Direct Proceedings

- 27 -

 

 

Section 7.09 Limitation on Noteholders’ Right To Sue

- 27 -

 

 

Section 7.10 Obligations of the Issuer

- 27 -

 

ARTICLE VIII THE TRUSTEE AND AGENTS

- 28 -

 

 

Section 8.01 Duties, Immunities and Liabilities of Trustee

- 28 -

 

 

Section 8.02 Right of Trustee To Rely Upon Documents

- 29 -

 

 

Section 8.03 Trustee Not Responsible for Recitals

- 31 -

 

 

Section 8.04 Intervention by Trustee

- 32 -

 

 

Section 8.05 Moneys Received by Trustee To Be Held in Trust

- 32 -

 

 

Section 8.06 Compensation and Indemnification of Trustee and Agents

- 32 -

 

 

Section 8.07 Qualifications of Trustee

- 32 -

 

 

Section 8.08 Resignation and Removal of Trustee and Appointment of Successor
Trustee

- 33 -

 

 

Section 8.09 Acceptance of Trust by Successor Trustee

- 34 -

 

 

Section 8.10 Merger or Consolidation of Trustee

- 35 -

 

 

-ii-

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Section 8.11 Accounting Records and Reports

- 35 -

 

 

Section 8.12 Dealing in Notes

- 35 -

 

ARTICLE IX MODIFICATION OF INDENTURE

- 35 -

 

 

Section 9.01 Intentionally Omitted

- 35 -

 

 

Section 9.02 Modification of Indenture

- 35 -

 

 

Section 9.03 Effect of Supplemental Indenture

- 36 -

 

 

Section 9.04 Opinion of Counsel as to Supplemental Indenture

- 36 -

 

 

Section 9.05 Notation of Modification on Notes; Preparation of New Notes

- 36 -

 

 

Section 9.06 Alternative Rate

- 36 -

 

ARTICLE X DISCHARGE OF INDENTURE

- 39 -

 

 

Section 10.01 Discharge of Indenture

- 39 -

 

 

Section 10.02 Discharge of Liability on Notes

- 40 -

 

 

Section 10.03 Payment of Notes After Discharge of Indenture

- 40 -

 

ARTICLE XI MISCELLANEOUS

- 41 -

 

 

Section 11.01 Successors of Issuer

- 41 -

 

 

Section 11.02 Limitation of Rights to Parties and Noteholders

- 41 -

 

 

Section 11.03 Waiver of Notice

- 42 -

 

 

Section 11.04 Destruction of Notes

- 42 -

 

 

Section 11.05 Separability of Invalid Provisions

- 42 -

 

 

Section 11.06 Notices

- 42 -

 

 

Section 11.07 Evidence of Rights of Noteholders

- 44 -

 

 

Section 11.08 Holidays

- 45 -

 

 

Section 11.09 Governing Law

- 45 -

 

 

Section 11.10 Execution in Several Counterparts

- 45 -

 

 

Section 11.11 Rights of Noteholders During Initial Noteholder Period

- 45 -

 

 

Section 11.12 Entire Agreement; Supplemental Agreement

- 47 -

 

 

Section 11.13 USA PATRIOT Act Section 326 Customer Identification Program.

- 47 -

 

Schedule I       Schedule of Class B Certificates and Related Documents

Exhibit AForm of Note

Exhibit BForm of Investor Letter

 

 

 

-iii-

 

 

 

 

 

--------------------------------------------------------------------------------

 

INDENTURE OF TRUST

THIS INDENTURE OF TRUST is dated as of September 24, 2020, and is by and between
ATAX TEBS Holdings, LLC, a limited liability company organized and existing
under the laws of the State of Delaware (the “Issuer”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association organized and existing under and by
virtue of the laws of the United States of America, with a corporate trust
office in New York, New York, and being qualified to accept and administer the
trusts hereby created (herein called the “Trustee”).

W I T N E S S E T H:

WHEREAS, the Issuer is authorized to issue notes for company purposes, including
the purposes set forth herein; and

WHEREAS, in order to provide for the authentication and delivery of the Notes
(as hereinafter defined), to establish and declare the terms and conditions upon
which the Notes are to be issued and secured and to secure the payment of the
principal thereof and of the interest thereon, the Issuer has authorized the
execution and delivery of this Indenture; and

WHEREAS, the Issuer has determined that all acts and proceedings required by law
necessary to make the Notes, when executed by the Issuer, authenticated and
delivered by the Trustee and duly issued as provided herein, the valid, binding
and legal obligations of the Issuer, and to constitute this Indenture a valid
and binding agreement for the uses and purposes herein set forth, in accordance
with its terms, have been done and taken; and the execution and delivery of this
Indenture have been in all respects duly authorized;

NOW, THEREFORE, THIS INDENTURE WITNESSETH, that in order to secure the payment
of the principal of and the interest on, all Notes at any time issued and
outstanding under this Indenture, according to their tenor, and to secure the
performance and observance of all the covenants and conditions therein and
herein set forth, and to declare the terms and conditions upon and subject to
which the Notes are to be issued and received, and for and in consideration of
the premises and of the mutual covenants herein contained and of the purchase
and acceptance of the Notes by the holders thereof, and for other valuable
consideration, the receipt of which is hereby acknowledged, the Issuer covenants
and agrees with the Trustee, for the equal and proportionate benefit of the
respective registered owners from time to time of the Notes, as follows:




 

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS AND GENERAL PROVISIONS

Definitions

.  Unless the context otherwise requires, the terms defined in this Section 1.01
shall, for all purposes of this Indenture and of any indenture supplemental
hereto or agreement supplemental thereto, have the meanings herein specified, as
follows:

“Affiliate” of any specified Person shall mean (i) any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person.  For purposes of this definition, “control”
when used with respect to any specified Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by agreement, contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing,
and (ii) for purposes of the role of Noteholder Representative, an “Affiliate of
Mizuho” shall include, in addition to the foregoing, any custodial arrangements,
trusts or similar investment vehicles with respect to which Mizuho or any other
Affiliate of Mizuho is the trustor, depositor, sponsor or similar participant,
directly or indirectly.

“Alternative Rate” shall have the meaning given to such term in Section 9.06
hereof.

“Authorized Denominations” shall mean $500,000 and any whole dollar amount in
excess thereof.

“Authorized Signatory” shall mean any officer or employee of the Issuer
specifically authorized to execute the Notes.

“Beneficial Owner” or “beneficial owner” shall mean the owner of a Beneficial
Ownership Interest in the Notes.

“Beneficial Ownership Interest” shall mean the right to receive payments and
notices with respect to the Notes which are held by DTC under the
book-entry-only system provided for in Section 2.08 hereof.

“Business Day” shall mean any day, not including Saturday or Sunday, on which
banks in the City of New York, New York, and banks and trust companies in the
city in which the Principal Office of the Trustee is located are not required or
authorized by law to remain closed and on which the New York Stock Exchange is
not closed.

“Calculation Agent” shall mean the Noteholder Representative or its designee.

“Class B Certificates” shall mean the securities listed on Schedule I attached
hereto.

“Closing Date” shall mean September 24, 2020, the date of initial issuance and
delivery of the Notes.

“Collateral” shall have the meaning given to such term in the Pledge Agreement.



--------------------------------------------------------------------------------

 

“Collateral Fund” shall mean the fund of that name established pursuant to
Section 5.02 hereof.

“Counsel” shall mean any attorney at law or firm of attorneys acceptable to the
Issuer and the Noteholder Representative.

“Date of Determination” means the second (2nd) Business Day prior to each
Interest Payment Date.

“Default Rate” shall mean the lesser of (a) the maximum rate of interest allowed
by applicable law and (b) fifteen percent (15%) per annum (computed on the basis
of a 360-day year for the actual number of days elapsed).

“Designated Maturity” shall mean three (3) months.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules and regulations from time to time
promulgated thereunder, or any successor statute thereto.

“Event of Bankruptcy” shall mean, with respect to a Person, the occurrence of
one or more of the following events:

(a)the issuance, under the laws of any state or under the laws of the United
States of America, of an order of rehabilitation, liquidation or dissolution of
such Person;

(b)the commencement by or against such Person of a case or other proceeding
seeking liquidation, reorganization or other relief with respect to such Person
or its debts under any bankruptcy, insolvency or other similar state or federal
law now or hereafter in effect, including, without limitation, the appointment
of a trustee, receiver, liquidator, custodian or other similar official for such
Person or any substantial part of its property, or there shall be appointed or
designated with respect to it, an entity such as an organization, board,
commission, authority, agency or body to monitor, review, oversee, recommend or
declare a financial emergency or similar state of financial distress with
respect to it, or there shall be declared or introduced or proposed for
consideration by it or by any legislative or regulatory body with competent
jurisdiction over it, the existence of a state of financial emergency or similar
state of financial distress in respect of it, and continuation of any proceeding
against any such Person for a period of sixty (60) days after the commencement
thereof, or the appointment described above without such Person’s consent,
agreement or acquiescence, which appointment is not vacated or stayed within
sixty (60) days after such appointment or taking possession;

(c)the making of an assignment for the benefit of creditors by such Person;

(d)a debt moratorium, debt adjustment, debt restructuring or comparable
restriction with respect to the payment of any indebtedness of such Person is
declared or imposed by such Person or by any governmental authority having
jurisdiction over such Person, and continuation of any proceeding against any
such Person for a period of sixty (60) days after the commencement thereof;



--------------------------------------------------------------------------------

 

(e)such Person shall admit in writing its inability to pay its debts when due;
or

(f)the initiation of any actions to authorize any of the foregoing by or on
behalf of such Person.

“Event of Default” or “Default” shall have the meaning specified in Section 7.01
hereof.

“Holder” or “Noteholder” or “Owner” shall mean the Person in whose name any Note
is registered.

“Indenture” shall mean this Indenture of Trust, as originally executed or as it
may from time to time be supplemented, modified or amended by any supplemental
indenture entered into pursuant to the provisions hereof.

“Individual Note” shall mean any Note registered in the name of a Noteholder
other than DTC or its nominee.

“Initial Noteholder” shall mean Mizuho Capital Markets LLC, and any Permitted
Transferee during the Initial Noteholder Period, and their designees, as
applicable.

“Initial Noteholder Affiliate” shall mean an entity that is, directly or
indirectly, wholly owned or controlled by, or under common control with, the
Initial Noteholder.

“Initial Noteholder Period” shall mean the period during which the Initial
Noteholder or an Initial Noteholder Affiliate is the Majority Owner of the
Notes.

“Institutional Accredited Investor” shall mean an institutional “accredited
investor”, as defined in Securities and Exchange Commission Rule 501(a)(1), (2),
(3) or (if all of its equity owners are described in Rule 501(a)(1), (2) or (3))
(8) promulgated under the Securities Act.

“Interest Payment Date” shall mean (i) the fifteenth (15th) day of each month,
commencing November 15, 2020, and (ii) each date on which principal of the Notes
is paid, in whole or in part with respect to the principal which is paid.

“Interest Period” shall mean the period from and including each Interest Payment
Date and to, but not including, the following Interest Payment Date, except that
the first Interest Period shall begin on the Closing Date and shall end on the
day before the first Interest Payment Date..

“Issuer” shall mean ATAX TEBS Holdings, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, together with
its permitted successors and assigns.

“LIBOR Index Rate” shall mean:

(a)as of any Date of Determination, the interest rate per annum equal to (i) the
offered quotations for the Designated Maturity in United States Dollars which
appears on LIBOR01 Page of the Reuters LIBOR Rates Screen (or such other page as
may replace LIBOR01 Page at or about 11:00 a.m.  (London time) on the applicable
Date of



--------------------------------------------------------------------------------

 

Determination; or (ii) if the interest rate determined under clause (i) is not
available, the arithmetic mean (rounded upward to the nearest one-sixteenth of
one percent (0.0625%)) of the interest rates quoted by the “London Reference
Banks” to leading banks in the London interbank market at or about 11:00 a.m.
(London time) on the applicable Date of Determination for a period of the
Designated Maturity (commencing on the first day of the relevant interest
period) in United States Dollars;

(b)provided, however that, if the Calculation Agent determines that for any
reason and with respect to any Date of Determination (i) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Designated Maturity, or (ii) adequate and reasonable means
do not exist for determining the LIBOR Index Rate for such Designated Maturity,
the Calculation Agent will promptly so notify the Issuer, the Noteholder
Representative and the Trustee, and the LIBOR Index Rate for such Date of
Determination shall be that of the preceding Interest Period until such time as
the Calculation Agent shall notify the Issuer, the Trustee and the Noteholder
Representative (x) of an alternative index to be used to calculate the LIBOR
Index Rate or (y) that the LIBOR Index Rate will again be calculated as set
forth under (a) of this definition.

“Majority Owner” shall mean any Person that is the Owner or Beneficial Owner of
all the principal amount of the Notes Outstanding; provided, however, if no
single Owner or Beneficial Owner owns all of the Notes Outstanding, “Majority
Owner” shall mean the Owner or Beneficial Owner of at least fifty-one percent
(51%) in aggregate of the principal amount of Notes Outstanding.

“Margin” shall mean nine hundred basis points (9.00%).

“Maturity Date” shall mean September 1, 2025.

“Note Documents” shall mean this Indenture, the Supplemental Agreement, the
Pledge Agreement, and all other documents executed in connection with, or
related to, the Notes.

“Note Fund” shall mean the fund of that name established pursuant to
Section 5.02 hereof.

“Notes” shall mean the Issuer’s Taxable Secured Notes 2020 Series A.

“Noteholder Representative” shall mean the Initial Noteholder and any
replacement Noteholder Representative that may be appointed pursuant to Section
11.11.

“Opinion of Counsel” shall mean a written opinion of counsel in form and
substance satisfactory to the Noteholder Representative, which counsel shall not
be unsatisfactory to the Noteholder Representative and may be counsel for the
Issuer or Counsel or counsel for the Trustee.

“Outstanding,” when used as of any particular time all Notes previously
authenticated and delivered by the Trustee under this Indenture, except:

(a)Notes cancelled by the Trustee or surrendered to the Trustee for
cancellation; and



--------------------------------------------------------------------------------

 

(b)Notes in lieu of or in substitution for which other Notes shall have been
authenticated and delivered by the Trustee pursuant to the terms of
Sections 2.06 and 2.07.

“Permitted Liens” shall have the meaning given to such term in the Pledge
Agreement.

“Permitted Transferee” shall mean any transferee permitted under the transfer
restrictions of Section 2.09 of this Indenture.

“Person” shall mean an individual, association, unincorporated organization,
corporation, limited liability company, partnership, joint venture, business
trust or a government or an agency or a political subdivision thereof, or any
other entity.

“Pledge Agreement” shall mean that certain Limited Guaranty, Pledge and Security
Agreement, dated as of September 24, 2020, from the Pledgor in favor of the
Trustee, as the same may be amended, modified or supplemented from time to time.

“Pledgor” shall mean America First Multifamily Investors, L.P., a limited
partnership organized and existing under the laws of the State of Delaware,
together with its permitted successors and assigns, as guarantor and pledgor of
the Collateral under the Pledge Agreement.

“Principal Office” with respect to the Trustee, shall mean the corporate trust
office of the Trustee located at the address set forth in Section 11.06 hereof,
or at such other place as the Trustee shall designate by notice given under said
Section 11.06 or such office designated by the Trustee in writing for the
payment, transfer, exchange or registration of the Notes; and with respect to
the Issuer, shall mean its office located at the address set forth in
Section 11.06 hereof, or at such other place as the Issuer shall designate to
the Trustee as provided in Section 11.06 hereof.

“Qualified Institutional Buyer” or “QIB” shall mean a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act.

“Record Date” shall mean the Business Day immediately preceding each Interest
Payment Date.

“Reserve Account” shall mean the account of that name established in the Note
Fund under Section 5.02 hereof.

“Reserve Amount” shall mean $1,229,062.50.

“Responsible Officer” of the Trustee shall mean any officer of the Trustee
having direct responsibility for the administration of this Indenture.

“Revenues” shall mean all amounts pledged under this Indenture to the payment of
principal of and interest on the Notes, consisting of the following:  (a) all
payments, revenues, proceeds, moneys, receipts and other income of any nature
derived from the Collateral; (b) any portion of the proceeds of the Notes
deposited with the Trustee under Section 3.02 hereof; and (c) any repayments of
the Notes made by or on behalf of the Issuer from funds derived from any source,
including but not limited to payments in respect of the Class B Certificates,
proceeds of refunding the Notes, and any amounts derived from or in connection
with the Note Documents,



--------------------------------------------------------------------------------

 

including all amounts obtained through the exercise of the remedies provided in
the Note Documents upon the occurrence of an event of default thereunder; but
such term shall not include payments to the Trustee pursuant to Section 8.06
hereof.

“Securities Act” shall mean the United States Securities Act of 1933, as
amended, and the rules, regulations and published interpretations of the
Securities and Exchange Commission promulgated thereunder from time to time.

“Securities Legend” shall mean the legend set forth on page 1 of Exhibit A to
this Indenture.

“Stated Amount” means the principal amount of the Class B Certificates as
determined under the series agreements pursuant to which the Class B
Certificates were issued.

“Supplemental Agreement” shall mean the Supplemental Agreement dated as of
September 24, 2020 by and among the Issuer, the Trustee, the Underwriter and the
Initial Noteholder or an affiliate thereof, as the same may be amended, restated
and/or supplemented from time to time.

“Supplemental Indenture” or “Indenture Supplemental Hereto” shall mean any
supplemental indenture hereafter duly authorized and entered into between the
Issuer and the Trustee in accordance with the provisions of this Indenture.

“Trustee” shall mean U.S. Bank National Association, a national banking
association organized and existing under and by virtue of the laws of the United
States of America, or its successors or any other corporation or association
resulting from or surviving any consolidation or merger to which it or its
successors may be a party and any successor trustee at any time serving as
successor trustee hereunder.

“Underwriter” shall mean Stern Brothers & Co.

“Variable Rate” means and shall be equal to (a) the sum of (i) the LIBOR Index
Rate plus (ii) the Margin, subject to adjustment as set forth in Section 9.06
hereof, and (b) from and after the earlier of (i) the date amounts are owed
hereunder but are not paid when due and (ii) after the occurrence and during the
continuance of an Event of Default, the Default Rate.

“Written Certificate,” “Written Consent,” “Written Demand,” “Written Direction,”
“Written Election,” “Written Notice,” “Written Order,” “Written Request” and
“Written Requisition” shall mean, respectively, a written certificate, consent,
demand, direction, election, notice, order, request or requisition signed on
behalf of the Issuer by an Authorized Signatory or on behalf of the Noteholder
Representative by an authorized signatory.

Rules of Construction

.

(a)The singular form of any word used herein, including the terms defined in
Section 1.01, shall include the plural, and vice versa, unless the context
otherwise requires.  The use herein of a pronoun of any gender shall include
correlative words of the other genders.



--------------------------------------------------------------------------------

 

(b)All references herein to “Articles,” “Sections” and other subdivisions hereof
are to the corresponding Articles, Sections or subdivisions of this Indenture as
originally executed; and the words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Indenture as a whole and not to any
particular Article, Section or subdivision hereof.

(c)The headings or titles of the several Articles and Sections hereof, and any
table of contents appended to copies hereof, shall be solely for convenience of
reference and shall not affect the meaning, construction or effect of this
Indenture.

(d)The parties hereto acknowledge that each of them and their respective counsel
have participated in the drafting and revision of this Indenture.  Accordingly,
the parties agree that any rule of construction that disfavors the drafting
party shall not apply in the interpretation of this Indenture or any amendment
or supplement or exhibit hereto or thereto.

ARTICLE II

THE NOTES

Authorization and Terms of Notes

.

(a)There are hereby authorized to be issued notes of the Issuer which shall be
designated as “ATAX TEBS Holdings, LLC Taxable Secured Notes 2020 Series A” and
which shall be issued in the principal amount of $103,500,000.  No Notes may be
issued hereunder except in accordance with this Article II.

(b)The Notes shall be in substantially the form set forth in Exhibit A hereto,
with necessary or appropriate variations, omissions and insertions as permitted
or required by this Indenture. Any portion of the text of any Note may be set
forth on the reverse thereof, with an appropriate reference thereto on the face
of such Note.  Notes may be typewritten, printed, engraved, lithographed or
otherwise produced.

(c)The Notes shall be issuable only as fully registered Notes, without coupons,
in Authorized Denominations, and shall be numbered consecutively in the order of
their authentication, with any other designation as the Trustee deems
appropriate.  

(d)The Notes shall be dated the Closing Date, shall mature on the Maturity Date,
and shall be subject to redemption prior to maturity as provided in this
Indenture. Interest due on the Notes on any Interest Payment Date shall be
calculated based on the Variable Rate in effect during the Interest Period
ending on the day before such Interest Payment Date.  

(e)Both the principal and redemption price of the Notes shall be payable by
check in lawful money of the United States of America only upon presentation
thereof at the Principal Office of the Trustee; provided, during the Initial
Noteholder Period, all payments of principal and redemption price, other than
payment at maturity or upon redemption in whole of the Notes shall be payable
without presentation and surrender of



--------------------------------------------------------------------------------

 

the Note and shall be payable in the same manner as interest on the
Notes.  Payment of the interest on any Note shall be made by check in like
lawful money to the person appearing on the Note registration books of the
Trustee as the registered owner thereof on the applicable Record Date, such
interest to be paid by check mailed on the Interest Payment Date by first-class
mail, postage prepaid, to the registered owner at its address as it appears on
such registration books, except that the Trustee will at the written request of
any registered owner of $1,000,000 or more in aggregate principal amount of
Notes, make payments of interest on such Notes by wire transfer to the account
designated by such owner to the Trustee in writing at least fifteen (15) days
before the Record Date for such payments, any such designation to remain in
effect until withdrawn.  Notes held by DTC under the book-entry only system
shall be payable as described in Section 2.08 hereof in accordance with the
policies and procedures of DTC.

Interest Rate on the Notes

.

(a)From and after the Closing Date and until the Maturity Date, the Notes will
bear interest on the Outstanding principal amount thereof at the Variable Rate,
payable on each Interest Payment Date, computed on the basis of a 360-day year
of twelve 30-day months for the actual number of days elapsed; provided,
however, that in the event that principal of or interest on the Notes is not
paid when due or when any other Event of Default shall occur and be continuing,
there shall be due and payable on the Notes or on any amount not timely paid,
interest at the Default Rate. Each Note shall bear interest from the date to
which interest has been paid on the Notes next preceding the date of its
authentication, unless it is authenticated as of an Interest Payment Date for
which interest has been paid or after the Record Date in respect thereof, in
which event it shall bear interest from such Interest Payment Date, or unless it
is authenticated on or before the Record Date for the first Interest Payment
Date, in which event it shall bear interest from its date.

(b)The applicable LIBOR Index Rate and the Variable Rate shall be determined by
the Calculation Agent for each Interest Period on Date of Determination for such
Interest Period, and such determination shall be conclusive and binding absent
manifest error.  On the Date of Determination for each interest Period, the
Calculation Agent shall notify the Noteholder Representative, the Trustee and
the Issuer in writing of the Variable Rate applicable to the Notes for such
Interest Period.  No later than the second (2nd) Business Day preceding each
Interest Payment Date, the Calculation Agent shall notify the Noteholder
Representative, the Trustee and the Issuer in writing of the total amount of
interest payable on the Notes on such Interest Payment Date.  The Calculation
Agent, the Noteholder Representative, the Trustee and the Issuer may elect to
receive by email any of the notifications set forth in this Section 2.02 and in
the case of any such election shall provide written notice thereof to the other
party.

Execution of Notes

.  The Notes shall be executed on behalf of the Issuer by the manual or
facsimile signature of an Authorized Signatory.  Any facsimile signatures on the
Notes shall have the same force and effect as if said Authorized Signatory had
manually signed the Notes.  In case the Authorized Signatory who shall have
signed any of the Notes or whose signature appears on any of the Notes shall
cease to hold such office before the Notes so signed shall have been actually
authenticated or delivered or caused to be delivered by the Trustee or



--------------------------------------------------------------------------------

 

issued by the Issuer, such Notes may, nevertheless, be authenticated and issued
and, upon such authentication, delivery and issue, shall be as binding upon the
Issuer as if the person who signed or sealed such Notes or whose signatures
appear on any of the Notes had not ceased to hold such office until such
delivery.  Any Note may be signed on behalf of the Issuer by such person as at
the actual time of execution of the Notes shall be duly authorized or hold the
proper office in the Issuer, although at the date of issuance and delivery of
the Notes such person may not have been so authorized or have held such office.

On the Closing Date, the Issuer shall execute and deliver to the Trustee a Note
certificate substantially in the form set forth in Exhibit A, which shall
collectively be numbered and issued in the principal amount authorized by
Section 2.01(a) for the Notes.

The obligations of the Issuer to make the payments on the Notes and the other
payments required hereunder and to perform and observe the other agreements on
its part contained herein shall be absolute and unconditional, irrespective of
any defense or any rights of setoff, recoupment or counterclaim it might
otherwise have against the Trustee, and the Issuer shall pay absolutely the
payments required hereunder, free of any deductions and without abatement,
diminution or setoff.  Until such time as the principal of and interest on the
Notes shall have been fully paid, or provision for the payment thereof shall
have been made as required by this Indenture, the Issuer (a) will not suspend or
discontinue any payments provided for herein; (b) will perform and observe all
of its other covenants contained in this Indenture and the Note Documents; and
(c) except as provided in Article X hereof, will not terminate this Indenture
for any cause, including, without limitation, the occurrence of any act or
circumstances that may constitute failure of consideration, commercial
frustration of purpose, any change in the tax or other laws of the United States
of America or of the State of New York or any political subdivision of either of
these, or any failure of the Trustee to perform and observe any covenant,
whether express or implied, or any duty, liability or obligation arising out of
or connected with this Indenture, except to the extent permitted by this
Indenture.

Only such of the Notes as shall bear thereon a certificate of authentication in
the form set forth on the applicable form of Note, manually or electronically
executed by the Trustee, shall be valid or obligatory for any purpose or
entitled to the benefits of this Indenture, and such certificate of the Trustee
shall be conclusive evidence that the Notes so authenticated have been duly
authenticated and delivered hereunder and are entitled to the benefits of this
Indenture.

Transfer and Exchange of Notes

.  Any Note may, in accordance with the terms of this Indenture, be transferred,
upon the books of the Trustee required to be kept pursuant to the provisions of
Section 2.05, by the person in whose name it is registered, in person or by his
duly authorized attorney, upon surrender of such Note for transfer at the
Principal Office of the Trustee, accompanied by a written instrument of transfer
in a form acceptable to the Trustee, duly executed.  Notes may be exchanged at
the Principal Office of the Trustee for a like aggregate principal amount of
Notes of the same series of other Authorized Denominations.  Whenever any Note
shall be surrendered for transfer or exchange, the Issuer shall execute and the
Trustee shall authenticate and deliver a new Note or Notes of the same series,
for a like aggregate principal amount in Authorized Denominations.



--------------------------------------------------------------------------------

 

The Trustee shall require the payment by the Noteholder requesting any such
transfer or exchange of any tax, fee or other governmental charge required to be
paid with respect to such transfer or exchange.  The cost of printing any Notes
and any services rendered or any expenses incurred by the Trustee in connection
with any transfer or exchange shall be paid by the Issuer.

No transfer or exchange shall be required to be made of any Notes called for
redemption or of any Notes during the fifteen (15) days next preceding the
giving of any notice of redemption.

The Trustee shall not be under any obligation or duty to determine or inquire as
to compliance with the Securities Act and shall have no obligation or duty to
monitor, determine or inquire as to compliance with any restrictions on transfer
imposed under this Indenture or under applicable law with respect to any
transfer of any interest in any of the Notes (including any transfers between or
among beneficial owners of interests in any of the Notes) other than to require
the delivery of such documentation as is expressly required by this Indenture,
and to examine same to determine substantial compliance as to form with the
express requirements hereof.

Note Register and Authenticating Agent

.  The Issuer hereby appoints the Trustee as registrar and authenticating agent
for the Notes.  The Trustee as such registrar will keep or cause to be kept its
Principal Offices sufficient books for the transfer of the Notes, which shall at
all times during regular business hours and upon reasonable prior notice be open
to inspection by the Issuer; and, upon presentation for such purpose, the
Trustee as such registrar shall, under such reasonable regulations as it may
prescribe, transfer or cause to be transferred, on said books, Notes as
hereinbefore provided.

Temporary Notes

.  The Notes may be issued initially in temporary form exchangeable for
definitive Notes when ready for delivery.  The temporary Notes may be printed,
lithographed or typewritten, shall be of such denominations as may be determined
by the Issuer and may contain such reference to any of the provisions of this
Indenture as may be appropriate.  Every temporary Note shall be executed by the
Issuer and be authenticated and registered by the Trustee upon the same
conditions and in substantially the same manner as the definitive Notes.  If the
Issuer issues temporary Notes, it will execute and furnish without delay
definitive Notes, which may be printed, lithographed or typewritten, and
thereupon the temporary Notes may be surrendered, for cancellation, in exchange
therefor at the Principal Office of the Trustee, and the Trustee shall
authenticate and deliver in exchange for such temporary Notes an equal aggregate
principal amount of definitive Notes of Authorized Denominations.  Until so
exchanged, the temporary Notes shall be entitled to the same benefits under this
Indenture as definitive Notes authenticated and delivered hereunder.

Notes Mutilated, Lost, Destroyed or Stolen

.  If any Note shall become mutilated, the Issuer, at the expense of the holder
of said Note, shall execute, and the Trustee shall thereupon authenticate and
deliver, a new Note of like tenor and principal amount in exchange and
substitution for the Note so mutilated, but only upon surrender to the Trustee
of the Notes so mutilated.  Every mutilated Note so surrendered to the Trustee
shall be cancelled by it.  If any Note issued hereunder shall be lost, destroyed
or stolen, evidence of such loss, destruction or theft may be submitted to the
Trustee, and if such evidence is satisfactory to it and indemnity for the Issuer
and the Trustee satisfactory to the Trustee shall be given, the Issuer, at the
expense of the holder, shall execute, and the Trustee shall thereupon
authenticate and deliver, a new Note of the same



--------------------------------------------------------------------------------

 

series and of like tenor and principal amount in lieu of and in substitution for
the Note so lost, destroyed or stolen (or if any such Note shall have matured or
shall have been called for redemption, instead of issuing a substitute Note, the
Trustee on behalf of the Issuer may pay the same without surrender thereof) upon
receipt of the aforementioned indemnity.  The Issuer and the Trustee may require
payment of a reasonable fee for each new Note delivered under this Section
2.07 and payment of the expenses which may be incurred by the Issuer and the
Trustee.  Any Note delivered under the provisions of this Section 2.07 in lieu
of any Note alleged to be lost, destroyed or stolen shall constitute an original
additional contractual obligation on the part of the Issuer whether or not the
Note so alleged to be lost, destroyed or stolen be at any time enforceable by
anyone, and shall be equally and proportionately entitled to the benefits of
this Indenture with all other Notes secured by this Indenture.

Use of Depository

.  Notwithstanding any provision of this Indenture to the contrary:

(a)On the Closing Date, the ownership of one fully registered Note shall be
registered in the name of Cede & Co. (“Cede”), as nominee of The Depository
Trust Company (“DTC”), New York, New York.  The Notes shall be held by the
Trustee pursuant to DTC’s Fast Automated Securities Transfer (FAST)
Program.  Payments of interest on, principal of the Notes shall be made to the
account of Cede on each payment date at the address indicated for Cede in the
registration books of the Issuer kept by the Trustee by transfer of immediately
available funds.  DTC has represented to the Issuer that it will maintain a
book-entry system in recording ownership interests of its participants (the
“Direct Participants”), and the Beneficial Owner will be recorded through book
entries on the records of the Direct Participants.

(b)With respect to Notes registered in the name of Cede, the Issuer and the
Trustee shall have no responsibility or obligation to any Direct Participant or
to any Beneficial Owner of such Notes.  Without limiting the immediately
preceding sentence, the Issuer, the Trustee and the Noteholder Representative
shall have no responsibility or obligation with respect to (i) the accuracy of
the records of DTC, Cede or any Direct Participant with respect to any
beneficial ownership interest in the Notes, (ii) the delivery to any Direct
Participant, Beneficial Owner or other person, other than DTC, of any notice
with respect to the Notes, including any notice of redemption, (iii) the payment
to any Direct Participant, Beneficial Owner or other person, other than DTC, of
any amount with respect to the principal or redemption price of, or any interest
on the Notes or (iv) any consent given or other action taken by DTC as owner of
the Notes.  The Issuer may treat DTC as, and deem DTC to be, the absolute owner
of each Note for all purposes whatsoever including (but not limited to) (i)
payment of the principal or redemption price of, and interest on, each such
Note, (ii) giving notices of redemption and other matters with respect to such
Notes and (iii) registering transfers with respect to such Notes.  The Trustee
shall pay the principal or redemption price of, and interest on, all Notes only
to or upon the order of DTC, and all such payments shall be valid and effective
to fully satisfy and discharge the Issuer’s obligations with respect to such
principal or redemption price, and interest, to the extent of the sum or sums so
paid.  No person other than DTC shall receive a Note evidencing the obligation
of the Issuer to make payments of principal or redemption price of, and interest
on, the Notes pursuant to this Indenture.  Upon delivery by DTC to the



--------------------------------------------------------------------------------

 

Trustee of written notice to the effect that DTC has determined to substitute a
new nominee in place of Cede, and subject to the transfer provisions hereof, the
word “Cede” in this Indenture shall refer to such new nominee of DTC.

(c)(i) DTC may determine to discontinue providing its services with respect to
the Notes at any time by giving reasonable written notice to the Issuer and the
Trustee and discharging its responsibilities with respect thereto under
applicable law.

(ii)The Issuer, in its sole discretion but subject to the prior consent of the
Noteholder Representative, may terminate, upon provision of notice to the
Trustee, the services of DTC with respect to the Notes if the Issuer determines
that the continuation of the system of book-entry-only transfers through DTC (or
a successor securities depository) is not in the best interests of the
Beneficial Owners of the Notes or is burdensome to the Issuer, and shall
terminate the services of DTC with respect to the Notes upon receipt by the
Issuer and the Trustee of written notice from DTC to the effect that DTC has
received written notice from Direct Participants having interests, as shown in
the records of DTC, in an aggregate principal amount of not less than fifty
percent (50%) of the aggregate principal amount of the then Outstanding Notes to
the effect, that: (A) DTC is unable to discharge its responsibilities with
respect to such Notes; or (B) a continuation of the requirement that all of the
Outstanding Notes be registered in the registration books kept by the Trustee in
the name of Cede, as nominee of DTC, is not in the best interest of the
Beneficial Owners of such Notes.

(iii)The Noteholder Representative may at any time in its sole discretion
terminate the services of DTC (or any substitute securities depository) with
respect to the Notes, upon provision of notice to the Issuer and the Trustee.

(d)Upon the termination of the services of DTC with respect to the Notes
pursuant to subsection (c)(ii)(B) or subsection (c)(iii) hereof, or upon the
discontinuance or termination of the services of DTC with respect to the Notes
pursuant to subsection (c)(i) or subsection (c)(ii)(A) hereof after which no
substitute securities depository willing to undertake the functions of DTC
hereunder can be found or which, in the opinion of the Issuer, is willing and
able to undertake such functions upon reasonable and customary terms, the Notes
shall no longer be restricted to being registered in the registration books kept
by the Trustee in the name of Cede as nominee of DTC.  In such event, the Issuer
shall issue and the Trustee shall transfer and exchange physical Note
certificates as requested by the relevant Direct Participant and confirmed by
DTC of like principal amount, series and maturity, in Authorized Denominations
to the identifiable Beneficial Owners in replacement of such Beneficial Owners’
beneficial interests in the Notes.

(e)Notwithstanding any other provision of this Indenture to the contrary, so
long as any Note is registered in the name of Cede, as nominee of DTC, all
payments with respect to the principal or redemption price of, and interest on,
such Note and all notices with respect to such Note shall be made and given,
respectively, to DTC as provided in the representation letter of the Issuer and
the Trustee addressed to DTC with respect to the Notes.



--------------------------------------------------------------------------------

 

(f)In connection with any notice or other communication to be provided to
Noteholders pursuant to this Indenture by the Issuer or the Trustee with respect
to any consent or other action to be taken by Noteholders, the Issuer or the
Trustee, as the case may be, shall establish a record date for such consent or
other action and give DTC notice of such record date not less than fifteen (15)
days in advance of such record date to the extent the Trustee is reasonably able
to do so.

(g)Notwithstanding any provision herein to the contrary, the Issuer and the
Trustee may agree to allow DTC, or its nominee, Cede, to make a notation on any
Note redeemed in part to reflect, for informational purposes only, the principal
amount and date of any such redemption; provided, however, the Trustee shall
incur no liability for any error or failure of DTC to make such notation, and
the records of the Trustee shall be controlling.

Limitation on Transfer and Exchange

.

(a)THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE SECURITIES
LAWS OF ANY STATE.  ACCORDINGLY, THE NOTES MAY BE TRANSFERRED ONLY IN
TRANSACTIONS IN WHICH THEY ARE REGISTERED UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, OR IN TRANSACTIONS IN WHICH THEY ARE EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.  THE ISSUER DOES NOT HAVE AN OBLIGATION TO CAUSE THE NOTES TO
BE REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS.  THE
REGISTERED OWNERS OF THE NOTES AGREE THAT ANY TRANSFER OF THE NOTES OR ANY
INTEREST THEREIN WILL BE MADE IN ACCORDANCE WITH THE PROVISIONS OF THIS
INDENTURE.

(b)Each Person who is or who becomes a Beneficial Owner of a Note or a
Noteholder of an Individual Note shall be deemed by the acceptance or
acquisition of such Beneficial Ownership Interest or interest in an Individual
Note to have agreed to be bound by the applicable provisions of. this Section
2.09.

(c)No Beneficial Ownership Interest in a Note, and no Individual Note, may be
transferred, unless the proposed transferee shall have delivered to the Issuer
and the Trustee any of (i) evidence satisfactory to them that such Note has been
registered under the Securities Act and has been registered or qualified under
all applicable state securities laws to the reasonable satisfaction of the
Issuer; or (ii) an investor letter substantially in the form attached as Exhibit
B hereto (the “Investor Letter”) by the proposed transferee to be bound by and
to abide by, the provisions of this Section 2.09 and the restrictions noted in
such Investor Letter; or (iii) an unqualified opinion of counsel to the effect
that such transfer may be effected without registration under the Securities Act
or any state securities laws; provided, that the requirement to deliver an
investor letter shall not apply to any transfer (x) by Mizuho Capital Markets
LLC (“Mizuho”) to any Affiliate of Mizuho, (y) by Mizuho or any Affiliate of
Mizuho to a trust or custodial arrangement in which all of the beneficial
ownership interests will be owned by one or more Qualified Institutional Buyers
or (z) to any Qualified Institutional Buyer.



--------------------------------------------------------------------------------

 

(d)Any transfer of a Note or any interest therein which is not made in
compliance with this Section 2.09 shall be null and void and shall not be given
effect for any purpose hereunder.

(e)Each Person who purchases or otherwise acquires a Note or Beneficial
Ownership Interest or any other interest in a Note by its acquisition of such
Note or interest in a Note, whether upon original issuance or subsequent
transfer, is deemed to have represented to and agreed with the Issuer and
Trustee that: the Noteholder (A) is a Qualified Institutional Buyer or an
Institutional Accredited Investor, (B) is aware (and if it is acquiring the
Notes for the account of one or more Qualified Institutional Buyers or
Institutional Accredited Investors, each is aware) that the Issuer is relying on
the exemption from the registration requirements of the Securities Act provided
by Rule 144A or, Section 4(a)(2) of the Securities Act, (C) is acquiring the
Notes for its own account or for the account of one or more Qualified
Institutional Buyers or Institutional Accredited Investors for whom it is
authorized to act, in either case for investment purposes and not for
distribution in violation of the Securities Act, and (D) if such Noteholder
decides to resell or otherwise transfer such Notes or any interest therein, it
agrees that it will resell or transfer such Notes only in compliance with the
transfer restrictions set forth herein.

ARTICLE III

ISSUANCE OF NOTES; APPLICATION OF PROCEEDS

Authentication and Delivery of the Notes

.  Upon the execution and delivery of this Indenture, the Issuer shall execute
the Notes and deliver them to the Trustee.  Thereupon, and upon satisfaction of
the conditions set forth in this Section 3.01, and without any further action on
the part of the Issuer, the Trustee shall authenticate the Notes in an aggregate
principal amount equal to the principal amount of Notes authorized by Section
2.01(a) hereof, and shall deliver them to or upon the order of the Issuer
hereinafter mentioned.  Prior to the authentication and delivery of any of the
Notes by the Trustee, there shall have been filed with the Trustee (or in the
case of subsections (e) and (f), as applicable, with the Initial Noteholder)
each of the following:

(a)a certified resolution of the Issuer authorizing issuance and sale of the
Notes and execution and delivery of all related documents required to be
executed and delivered by the Issuer;

(b)original executed counterparts of this Indenture, the Supplemental Agreement
and each of the other Note Documents;

(c)a copy of an “Issuer Letter of Representations” with 144A Rider of the
Issuer, properly filed with DTC;

(d)prepared and executed Note forms dated the Closing Date;

(e)such certificates and opinions in form and substance as shall be requested by
the Initial Noteholder and concerning the issuance and validity of the Notes,
the lien of the Indenture, the due authorization and enforceability of each of
the Note Documents, the liens and security interests granted under the Note
Documents and other customary matters;



--------------------------------------------------------------------------------

 

(f)any other items required to be delivered or paid to the Trustee or the
Initial Noteholder, as the case may be, at or prior to the Closing Date pursuant
to the terms of any other Note Document;

(g)a copy of an Investor Letter from the Initial Noteholder in the form attached
as Exhibit B to this Indenture with such changes thereto as may be applicable;
and

(h)immediately available funds of the Issuer in the amount of $258,750
(representing a structuring fee payable to the Initial Noteholder).

Application of Note Proceeds and Other Amounts

.  The proceeds of the sale of the Notes shall be delivered to the Trustee on
the Closing Date and the Trustee shall (i) transfer an amount of Note proceeds
equal to the Reserve Amount to the Reserve Account of the Note Fund, and (ii)
transfer the balance of said proceeds to or upon the order of the Issuer. The
Trustee shall transfer the funds of the Issuer described in Section 3.01(h) to
the Initial Noteholder.  Any proceeds representing accrued interest on the Notes
shall be deposited in the Note Fund and the Reserve Amount shall be deposited in
the Reserve Account of the Note Fund.

ARTICLE IV

REDEMPTION OF NOTES

Circumstances of Redemption

.  The Notes are subject to redemption upon the circumstances, on the dates and
at the prices set forth as follows:

(a)The Notes shall be subject to mandatory redemption in whole or in part on
each Interest Payment Date at a price equal to the principal amount of Notes
redeemed, plus interest accrued thereon to the date fixed for redemption,
without premium, from moneys deposited in the Collateral Fund by or on behalf of
the Issuer representing payments of principal in respect of the Class B
Certificates or proceeds of the redemption, tender for purchase or disposition
of the Class B Certificates. On or before each Interest Payment Date, the Issuer
shall provide the Trustee, the Noteholder Representative and the Calculation
Agent with copies of the monthly Freddie Mac statements reflecting the amount of
principal, if any, included in any monthly payment in respect of the Class B
Certificates, upon which the Trustee may rely in determining the amount of any
mandatory redemption pursuant to this Section 4.01(a).

(b)The Notes are subject to optional redemption, in whole or in part, on any
Business Day at a redemption price equal to the principal amount of the Notes
redeemed plus accrued interest thereon to the redemption Notices to Trustee.  

(c)If the Issuer elects to redeem Notes pursuant to the optional redemption
provisions of Section 4.01(b), it must furnish to the Trustee, at least fifteen
(15) days but not more than thirty (30) days before a redemption date, an
Officer’s Certificate setting forth:

(1)

the clause of this Indenture pursuant to which the redemption shall occur;



--------------------------------------------------------------------------------

 

(2)

the redemption date;

(3)

the principal amount of Notes to be redeemed; and

(4)

the redemption price.

(d)

The Trustee is hereby authorized and directed, and hereby agrees, to redeem the
Notes so called on the date so fixed by the Issuer and set forth in such notice,
provided that no optional redemption of the Notes shall occur unless the Issuer
has deposited or caused to be deposited to the Note Fund an amount sufficient to
pay the interest and principal due upon such redemption.

Selection of Notes for Redemption

.  When any redemption is made pursuant to any of the provisions of this
Indenture and less than all of the Outstanding Notes are to be redeemed, the
Trustee shall select the Notes to be redeemed in accordance with the applicable
procedures of DTC.

Notice of Redemption

.  Notice of redemption shall be delivered by the Trustee, at least ten (10)
days prior to the date fixed for redemption, to the registered owner of each
Note called for redemption, at its address as it appears on the registration
books; provided that no notice of redemption shall be required for the mandatory
redemption of Notes pursuant to Section 4.01(a) of this Indenture; and provided
further that neither the failure to mail such notice to any Noteholder nor any
defect in any notice so mailed shall affect the sufficiency of the proceedings
for the redemption of any of the Notes with respect to which such failure or
defect shall have occurred.  Each notice of redemption shall state the
redemption date, the place of redemption, the source of funds to be used for
such redemption, the address of the Trustee where Notes are to be surrendered
for such redemption, the principal amount and, if less than all, the distinctive
numbers of the Notes to be redeemed, and shall also state that the interest on
the Notes in such notice designated for redemption shall cease to accrue from
and after such redemption date and that on said date there will become due and
payable on each of said Notes the principal amount thereof to be redeemed and
interest accrued thereon to the redemption date.  Neither the Issuer nor the
Trustee shall have any responsibility for any defect in the CUSIP number that
appears on any Note or in any redemption notice with respect thereto, and any
such redemption notice may contain a statement to the effect that CUSIP numbers
have been assigned by an independent service for convenience of reference and
that neither the Issuer nor the Trustee shall be liable for any inaccuracy in
such numbers.  The Trustee may provide a conditional notice of redemption upon
the written direction of the Issuer.

Partial Redemption of Notes

.  Any Note may be redeemed in whole or in part, but no part of any Note shall
be redeemed in an amount less than an Authorized Denomination.  Upon surrender
of any Note redeemed in part only, the Issuer shall execute and the Trustee
shall authenticate and deliver to the registered owner thereof, without charge
to the owner thereof, a new Note or Notes of like series and maturity and of
Authorized Denominations designated by such owner equal in aggregate principal
amount to the unredeemed portion of the Note surrendered.



--------------------------------------------------------------------------------

 

Effect of Redemption

.  Notice of redemption having been duly given as aforesaid, and moneys for
payment of the redemption price being held by the Trustee, the Notes so called
for redemption shall, on the redemption date designated in such notice, become
due and payable at the redemption price specified in such notice, interest on
the Notes so called for redemption shall cease to accrue, said Notes shall cease
to be entitled to any lien, benefit or security under this Indenture, and the
holders of said Notes shall have no rights in respect thereof except to receive
payment of the redemption price thereof.  All Notes fully redeemed pursuant to
the provisions of this Article IV shall be destroyed by the Trustee in
accordance with its then applicable procedures, which shall upon receipt of
written instruction from the Issuer, deliver to the Issuer a certificate
evidencing such destruction.

ARTICLE V

REVENUES

Pledge of Revenues

.  The Issuer shall pay or cause to be paid to the Trustee for deposit to the
Note Fund an amount equal to principal of the Notes when due, in the manner and
in the amounts provided in this Indenture and an amount equal to interest on the
Notes at the rate of interest provided in this Indenture, in each case, not
later than 1:00 p.m. Eastern time on each Interest Payment Date, any redemption
date, and the Maturity Date, as applicable.

The Issuer hereby transfers in trust, grants a security interest in and assigns
to the Trustee, for the benefit of the holders from time to time of the Notes,
all of its right, title and interest in the Revenues and all moneys at any time
held in any fund hereunder, as further provided in the Note Documents.

All Revenues and all moneys at any time held in any fund hereunder shall be held
in trust for the benefit of the holders from time to time of the Notes, but
shall nevertheless be disbursed, allocated and applied solely for the uses and
purposes hereinafter set forth in this Article V.

Note Fund

and Collateral Fund.

(a)There is hereby created and established with the Trustee a trust fund which
shall be designated the “Collateral Fund.”  Moneys in the Collateral Fund shall
be applied only as provided in this Section 5.02 and in the Pledge Agreement.
The Trustee shall deposit in the Collateral Fund from time to time, upon receipt
thereof, all payments in respect of the Class B Certificates received by the
Trustee under the Pledge Agreement and all products and proceeds of the
Collateral and any amounts resulting from the exercise of remedies under the
Pledge Agreement or otherwise. On any date on which the principal or redemption
price of or interest on the Notes is due, the Trustee shall transfer from the
Collateral Fund to the Note Fund the amount needed to pay the principal or
redemption price of and interest on the Notes which is due and payable on such
date. The Trustee shall have the sole right of withdrawal from the Collateral
Fund, and the Issuer shall have no legal, equitable or beneficial right, title
or interest in amounts on deposit therein; provided, however, that the Pledgor
shall be entitled to the release of amounts held in the Collateral Fund at the
time, in the amounts and subject to compliance with the terms of the Pledge
Agreement.



--------------------------------------------------------------------------------

 

(b) There is hereby created and established with the Trustee a trust fund which
shall be designated the “Note Fund” and, within such fund, a Reserve
Account.  Moneys in the Note Fund shall be applied only as provided in this
Section 5.02. The Trustee shall deposit in the Note Fund from time to time, upon
receipt thereof, (i) amounts transferred from the Collateral Fund in accordance
with the terms hereof and of the Pledge Agreement, (ii) amounts transferred from
the Reserve Account in accordance with the terms hereof,  (iii) income received
from the investment of moneys on deposit in the Note Fund and (iv) any payments
from the Issuer and other Revenues, including all amounts received from or for
the account of the Issuer.  The Trustee shall have the sole right of withdrawal
from any sub-accounts of the Note Fund in which amounts are deposited, and the
Issuer shall have no legal, equitable or beneficial right, title or interest in
amounts on deposit therein.

(c)There shall be deposited into the Reserve Account on the date of issuance of
the Notes, a portion of the proceeds of the Note in an amount equal to the
Reserve Amount.  If on any Interest Payment Date, funds in the Note Fund (after
giving effect to transfers from the Collateral Fund pursuant to clause (a)
above) shall be insufficient to pay the interest on and redemption price of the
Notes due on such Interest Payment Date, the Trustee shall transfer funds from
the Reserve Account to the Note Fund in an amount sufficient to pay the interest
on and redemption price of the Notes becoming due on such date. Following any
draw upon the Reserve Account, funds received by the Trustee pursuant to Section
2(b) of the Pledge Agreement shall be deposited first to the Reserve Account
until the balance therein equals the Reserve Amount and the balance, if any, of
such funds shall be deposited in the Collateral Fund. At such time as the
Assignor has established to the Initial Noteholder’s reasonable satisfaction
that the arrangement for payments in respect of the Class B Certificates
described in Section 2(c) of the Pledge Agreement and so long as no other Event
of Default shall have occurred and be then continuing, the Trustee, at the
Initial Noteholder’s written direction, shall release the balance of any funds
held in the Reserve Account of the Note Fund to or upon the direction of the
Issuer and the Reserve Account shall be closed.

(d)Except as provided in this Section 5.02 and in Section 10.03, moneys in the
Note Fund and the Collateral Fund shall be used solely for the payment of the
principal of and interest on the Notes as the same shall become due, whether at
maturity or upon redemption or acceleration or otherwise.  In making such
payments, the Trustee shall (i) use amounts transferred from the Collateral
Account or otherwise deposited by or on behalf of the Issuer, (ii) then use
funds on deposit in the Reserve Account, and (iii) then use any other Revenues
received by the Trustee.

Investment of Moneys

.  Moneys in any of the funds and accounts established by the Trustee pursuant
to this Indenture shall be held uninvested by the Trustee.

Assignment to Trustee; Enforcement of Obligations

.  The Issuer hereby transfers, assigns and sets over to the Trustee, for the
benefit of the Noteholders and the Trustee hereby accepts, all of the Revenues,
all moneys at any time held in any fund hereunder, and any Revenues or other
amounts payable to the Trustee hereunder that are collected or received by the
Issuer or the Pledgor and shall be deemed to be held, and to have been collected
or received, by the Issuer as the agent of the Trustee, and shall forthwith be
paid by the Issuer or the Pledgor to



--------------------------------------------------------------------------------

 

the Trustee.  The Trustee also shall be entitled to and shall subject to the
provisions of this Indenture take all steps, actions and proceedings reasonably
necessary to assure compliance with all covenants, agreements and conditions on
the part of the Issuer or the Pledgor contained in this Indenture or the Pledge
Agreement with respect to the Collateral or the Revenues.

ARTICLE VI

COVENANTS OF THE ISSUER

Payment of Principal and Interest

.  The Issuer shall punctually pay or cause to be paid the principal, the
redemption price and the interest to become due in respect of every Note issued
hereunder at the times and places and in the manner provided herein and in the
Notes, and all other amounts due under this Indenture.

Reserve Account Funding

.  The Issuer shall fund, or cause to be funded at all times, the Reserve
Account in an amount not less than the Reserve Amount unless and until the
conditions to the release of the funds held in the Reserve Account are satisfied
pursuant to Section 5.02(c) hereof and Section 2(c) of the Pledge Agreement;
provided, however, the Issuer shall have a period of not longer than five (5)
Business Days to replenish the Reserve Account following the application of any
moneys held therein to the payment of the interest on or redemption price of the
Notes.

Preservation of Revenues; Amendment of Documents

.  The Issuer shall not take any action to interfere with or impair the pledge
and assignment hereunder of the Revenues or any other collateral for the Notes
and the assignment to the Trustee of rights of the Issuer hereunder, or the
Trustee’s enforcement of any rights hereunder, shall not take any action to
impair the validity or enforceability of this Indenture, and shall not waive any
of its rights under or any other provision of or permit any amendment of this
Indenture, without the prior written consent of the Trustee.

The Trustee may give such written consent, and may itself take any such action
or consent to a waiver of any provision of or an amendment or modification to or
replacement of this Indenture or any other document, instrument or agreement
relating to the security for the Notes, only if such action or such waiver,
amendment, modification or replacement (a) is authorized or required by the
terms of this Indenture, (b) has first been approved by the written consent of
the Noteholder Representative, such written consent to be delivered to the
Trustee and (c) the Trustee has received an Officer’s Certificate and an Opinion
of Counsel from counsel to the Issuer, stating that such waiver, amendment,
modification or replacement is authorized or permitted by the Indenture and that
all conditions precedent to such waiver, amendment, modification or replacement
have been complied with.

Compliance With Indenture

.  The Issuer shall not issue, or permit to be issued, any Notes or other
evidence of indebtedness secured or payable in any manner out of Revenues or
other collateral pledged under the Note Documents other than in accordance with
the provisions of this Indenture or with the prior written consent of the
Noteholder Representative.  The Issuer shall not suffer or permit any default to
occur under this Indenture, but shall faithfully observe and perform all the
covenants, conditions and requirements hereof.  So long as any Notes



--------------------------------------------------------------------------------

 

are Outstanding, the Issuer shall not create or suffer to be created any pledge,
lien or charge of any type whatsoever upon all or any part of the Revenues,
other than the lien of this Indenture, except for Permitted Liens.

Further Assurances

.  Whenever and so often as requested to do so by the Trustee, the Issuer shall
promptly execute and deliver or cause to be executed and delivered all such
further instruments, documents or assurances, and promptly do or cause to be
done all such other things, as may be necessary or reasonably required in order
to further and more fully vest in the Trustee and the Noteholders all of the
rights, interests, powers, benefits, privileges and advantages conferred or
intended to be conferred upon them by this Indenture and to perfect and maintain
as perfected such rights, interests, powers, benefits, privileges and
advantages.

Right of Access to Records

.  The Issuer agrees that, during the term of this Indenture, the Trustee, the
Noteholder Representative and their respective duly authorized agents shall have
the right (but not the duty) not more than once each calendar year or on any
date following and during the continuance of an Event of Default, at all
reasonable times and upon reasonable prior written notice during normal business
hours to have access to the books and records of the Issuer with respect to the
Revenues and the Collateral.

Maintenance of Existence; Assignments

.  The Issuer agrees that during the term of this Indenture it will remain in
good standing and authorized to do business in the State of Delaware and in any
other jurisdiction where the conduct of its business requires qualification and
will maintain its existence as a limited liability company, will not dissolve or
otherwise dispose of all or substantially all of its assets and will not combine
or consolidate with or merge into another entity or permit one or more other
entities to consolidate with or merge into it.  The rights and obligations of
the Issuer under this Indenture may not be assigned by the Issuer to any person
in whole or in part, without the prior written approval of the Noteholder
Representative.

Statement of Compliance; Notice of Certain Events

.  

(a)The Issuer will deliver to the Trustee and the Noteholder Representative,
within one hundred and eighty (180) days after the end of each calendar year, a
written statement signed by an Authorized Signatory stating, as to the signer
thereof, that (i) a review of the activities of the Issuer during such year and
of performance under this Indenture has been made under such representative’s
supervision, and (ii) the Issuer has fulfilled all its obligations under this
Indenture throughout such year or, if there has been a default in the
fulfillment of any such obligation, specifying each such default known to such
representative and the nature and status thereof.

(b)The Issuer hereby covenants to notify the Trustee and the Noteholder
Representative in writing of the occurrence of any Event of Default hereunder or
any event which, with the passage of time or service of notice, or both, would
constitute an Event of Default hereunder, to which the Issuer has actual
knowledge or has caused, specifying the nature and period of existence of such
event and the actions being taken or proposed to be taken with respect
thereto.  Such notice shall be given promptly and in no event less than ten (10)
Business Days after the Issuer receives notice or has actual or implied
knowledge or either knows or should have known of the occurrence of any such
event.  



--------------------------------------------------------------------------------

 

Additional Instruments

.  The Issuer hereby covenants to execute and deliver such additional
instruments and to perform such additional acts as may reasonably be necessary,
in the opinion of the Trustee, to carry out the intent hereof or to perfect or
give further assurances of any of the rights granted or provided for herein or
contemplated hereby.

Title to the Collateral

.  The Issuer shall cause the Pledgor to be the legal and beneficial owner of
the Collateral, free and clear of any lien or encumbrance, except for the
Permitted Liens, or liens or encumbrances created in connection with the
issuance of the Notes .

No Untrue Statements

.  To the best of Issuer’s knowledge, neither this Indenture nor any other
document, certificate or written statement furnished to the Trustee by the
Issuer or any Authorized Signatory of the Issuer contains with respect to the
Issuer, the Collateral or the Notes any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein and therein not misleading or incomplete as of the date of
submittal thereof, as of the date of execution hereof and as of the Closing
Date.  It is specifically understood by the Issuer that all such statements,
representations and warranties shall be deemed to have been relied upon by the
Trustee as an inducement in the issuance of the Notes and that, if any such
statements, representations and warranties were materially incorrect at the time
they were made or as of the Closing Date, the Trustee may consider any such
misrepresentation or breach an Event of Default.

Indenture

.  The Issuer hereby agrees to all of the terms and provisions of this Indenture
and accepts each of its obligations expressed or implied hereunder.  The Issuer
hereby approves the initial appointment under this Indenture of the Trustee.

Section 6.13 Disclosures Required by Rule 144A.  In order to preserve the
exemption for resales and transfers provided by Rule 144A under the Securities
Act, the Issuer shall provide to any Owner of a Note of and any prospective
purchaser of a Note designated by such Owner, upon request of such Owner or such
prospective purchaser, such information required by Rule 144A as will enable the
resale of such Note to be made pursuant to Rule 144A.  The Issuer, however,
shall not be required by this Section 6.13 to provide with respect to a Note
more information than is required by Rule 144A as of the date of this Indenture
but may elect to do so if necessary under subsequent revisions of Rule 144A.  In
addition, the Issuer may from time to time modify the foregoing restrictions on
resale and other transfers (including the form of Investor Letter), without the
consent but upon notice to the Owners of the Notes in order to reflect any
amendment to Rule 144A or change in the interpretation thereof or practices
thereunder if the Issuer and the Trustee shall have received an Opinion of
Counsel to the effect that such amendment or supplement is necessary or
appropriate.

ARTICLE VII

DEFAULT

Events of Default; Acceleration; Waiver of Default

.  Each of the following events shall constitute an “Event of Default”
hereunder:



--------------------------------------------------------------------------------

 

(a)failure to pay the principal of any Note when and as the same shall become
due and payable, whether at maturity as therein expressed, by proceedings for
redemption, by declaration or otherwise;

(b)failure to pay any installment of interest on any Note within five (5) days
of the date on which such interest installment shall become due and payable;

(c)the occurrence of an Event of Default under and as defined in the
Supplemental Agreement or the Pledge Agreement;

(d)an Event of Bankruptcy shall occur with respect to the Issuer;

(e)failure by the Issuer to maintain the Reserve Account balance in the full
amount of the Reserve Amount, subject to the applicable grace period for
replenishment set forth in Section 6.02 hereof; and

(f)failure by the Issuer to perform or observe, or there otherwise shall have
occurred a breach or default under, any other of the covenants, agreements or
conditions on its part in contained in this Indenture, the Note Documents or the
Notes, and the continuation of such failure, breach or default for a period of
sixty (60) days after written notice thereof, specifying such default and
requiring the same to be remedied, shall have been given to the Issuer by the
Trustee, or to the Issuer and the Trustee by the Noteholder Representative or
the Majority Owner.

No default specified in (f) above shall constitute an Event of Default unless
the Issuer shall have failed to correct such default within the applicable
period; provided, however, that if the default shall be such that it is
susceptible of correction but cannot be corrected within such period, it shall
not constitute an Event of Default if corrective action is instituted by the
Issuer within the applicable period and diligently pursued until the default is
corrected within a reasonable period not to exceed an additional sixty (60)
days, and the Issuer certifies to the Trustee and the Noteholder Representative
that the conditions to such extension contained in this paragraph have been
complied with.

In the event of an Event of Default, unless the principal of all the Notes shall
have already become due and payable, the Trustee may, and upon the occurrence of
any Event of Default specified in (a) or (b) above or upon the written request
of the Noteholder Representative or the Majority Owner, the Trustee shall, by
notice in writing to the Issuer, declare the principal of all the Notes then
Outstanding, and the interest accrued thereon, to be due and payable
immediately, and upon any such declaration the same shall become and shall be
immediately due and payable, anything in this Indenture or in the Notes
contained to the contrary notwithstanding.  Upon any such declaration of
acceleration the Trustee shall fix a date for payment of the Notes, which date
shall be as soon as practicable after such declaration.  Upon the occurrence of
an Event of Default under (d) above, the principal and interest on the Notes and
any other amounts due hereunder or under the other Note Documents shall become
immediately due and payable without requirement of notice or demand.  Upon the
occurrence and during the continuation of an Event of Default the interest rate
on the Notes shall be the Default Rate.



--------------------------------------------------------------------------------

 

The preceding paragraph, however, is subject to the condition that if, at any
time after the principal of the Notes shall have been so declared due and
payable, and before any judgment or decree for the payment of the moneys due
shall have been obtained or entered as hereinafter provided, there shall have
been deposited with the Trustee a sum sufficient to pay all the principal of the
Notes matured prior to such declaration and all matured installments of interest
(if any) upon all the Notes, with interest on such overdue installments of
principal and interest, and the reasonable fees and expenses of the Trustee, the
Noteholder Representative and their respective agents and counsel, and any and
all other defaults known to the Trustee or the Noteholder Representative (other
than in the payment of principal of and interest on the Notes due and payable
solely by reason of such declaration) shall have been made good or cured to the
satisfaction of the Trustee and the Noteholder Representative or provision
deemed by the Trustee and the Noteholder Representative to be adequate shall
have been made therefor, then, and in every such case, the Noteholder
Representative, by written notice to the Issuer and to the Trustee and with
indemnification satisfactory to the Trustee (provided that the Trustee shall not
seek indemnification prior to declaring an acceleration of the Notes), may, on
behalf of the holders of all the Notes, rescind and annul such declaration and
its consequences and waive such default; but no such rescission and annulment
shall extend to or shall affect any subsequent default, or shall impair or
exhaust any right or power consequent thereon.

Institution of Legal Proceedings by Trustee

.  If one or more of the Events of Default shall occur, the Trustee may, and
upon the written request of the Noteholder Representative or the Majority Owner
and upon being indemnified to its satisfaction therefor (provided that the
Trustee shall not seek indemnification prior to declaring an acceleration of the
Notes) the Trustee shall proceed to protect or enforce its rights or the rights
of the holders of Notes under this Indenture, by a suit in equity or action at
law, either for the specific performance of any covenant or agreement contained
herein or therein, or in aid of the execution of any power herein or therein
granted, or by mandamus or other appropriate proceeding for the enforcement of
any other legal or equitable remedy as the Trustee shall deem most effectual in
support of any of its rights or duties hereunder, provided that any such request
from the Noteholders shall not be in conflict with any rule of law or with this
Indenture, expose the Trustee to personal liability or be unduly prejudicial to
Noteholders not joining therein.  Without limiting any other available remedy,
upon the occurrence of an Event of Default, the Trustee shall be entitled to
issue Disposition Instructions and an Access Termination Notice (as each such
term is defined in the Depositary Agreement).

Application of Moneys Collected by Trustee

.  Any moneys collected by the Trustee pursuant to Section 7.02 or 7.06, shall
be applied in the order following, at the date or dates fixed by the Trustee
and, in the case of distribution of such moneys on account of principal or
interest, upon presentation of the Notes and stamping thereon the payment, if
only partially paid, and upon surrender thereof, if fully paid:

First:  For payment of all amounts due to the Trustee under Section 8.06.

Second:  For deposit in the Note Fund and applied to payment of the principal or
redemption price of all Notes then due and unpaid and interest thereon, ratably
to the persons entitled thereto without discrimination or preference; except
that no payment of principal or



--------------------------------------------------------------------------------

 

interest shall be made with respect to any Notes known by the Trustee to be
registered in the name of the Issuer, until all amounts due on all Notes not so
registered have been paid.

Third:  For payment of all other amounts due to any person hereunder or under
the Note Documents.

Effect of Delay or Omission To Pursue Remedy

.  No delay or omission of the Trustee or of any holder of Notes to exercise any
right or power arising from any default shall impair any such right or power or
shall be construed to be a waiver of any such default or acquiescence therein,
and every power and remedy given by this Article VII to the Trustee or to the
holders of Notes may be exercised from time to time and as often as shall be
deemed expedient.  In case the Trustee shall have proceeded to enforce any right
under this Indenture, and such proceedings shall have been discontinued or
abandoned because of waiver or for any other reason, or shall have been
determined adversely to the Trustee, then and in every such case the Issuer, the
Trustee and the holders of the Notes, severally and respectively, shall be
restored to their former positions and rights hereunder in respect to the trust
estate; and all remedies, rights and powers of the Issuer, the Trustee and the
holders of the Notes shall continue as though no such proceedings had been
taken.

Remedies Cumulative

.  No remedy herein conferred upon or reserved to the Trustee or to any holder
of the Notes is intended to be exclusive of any other remedy, but each and every
such remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity.

Covenant To Pay Notes in Event of Default

.  The Issuer covenants that, upon the happening of any Event of Default, the
Issuer will pay to the Trustee upon demand, for the benefit of the holders of
the Notes, the whole amount then due and payable thereon (by declaration or
otherwise) for interest on or for principal or redemption price of the Notes,
and all other sums which may be due hereunder or secured hereby, including
reasonable compensation to the Trustee, the Noteholder Representative, their
respective agents and counsel, and any expenses or liabilities incurred by the
Trustee or the Noteholder Representative hereunder.  In case the Issuer shall
fail to pay the same forthwith upon such demand, the Trustee, in its own name
and as trustee of an express trust, and upon being indemnified to its
satisfaction shall be entitled to institute proceedings at law or in equity in
any court of competent jurisdiction to recover judgment for the whole amount due
and unpaid, together with costs and reasonable attorneys’ fees.  The Trustee
shall be entitled to recover such judgment as aforesaid, either before or after
or during the pendency of any proceedings for the enforcement of this Indenture,
and the right of the Trustee to recover such judgment shall not be affected by
the exercise of any other right, power or remedy for the enforcement of the
provisions of this Indenture.

Trustee Appointed Agent for Noteholders

.  The Trustee is hereby appointed the agent of the Holders of all Notes
Outstanding hereunder for the purpose of filing any claims relating to the
Notes.

Right of Noteholders to Direct Proceedings

.  Notwithstanding any other provision of this Article VII, during the Initial
Noteholder Period, the Noteholder Representative



--------------------------------------------------------------------------------

 

shall hold and be entitled to exercise all rights and remedies under this
Article VII, in accordance with the terms of Section 11.11 hereof.

Limitation on Noteholders’ Right To Sue

.  Except as provided in Section 7.08, no holder of any Note issued hereunder
shall have the right to institute any suit, action or proceeding at law or in
equity, for any remedy under or upon this Indenture, unless (a) such holder
shall have previously given to the Trustee written notice of the occurrence of
an Event of Default hereunder; (b) the Majority Owner shall have made written
request upon the Trustee to exercise the powers hereinbefore granted or to
institute such action, suit or proceeding in its own name; (c) the Majority
Owner shall have tendered, or cause to be tendered, to the Trustee indemnity
satisfactory to it against the costs, expenses and liabilities to be incurred in
compliance with such request; and (d) the Trustee shall have refused or omitted
to comply with such request for a period of thirsty (30) days after such written
request shall have been received by, and said tender of indemnity shall have
been made to, the Trustee.

Such notification, request, tender of indemnity and refusal or omission are
hereby declared, in every case, to be conditions precedent to the exercise by
any holder of Notes of any remedy hereunder; it being understood and intended
that no one or more holders of Notes shall have any right in any manner whatever
by its or their action to enforce any right under this Indenture, except in the
manner herein provided, and that all proceedings at law or in equity to enforce
any provision of this Indenture shall be instituted, had and maintained in the
manner herein provided and for the equal benefit of all holders of the
Outstanding Notes.

The right of any holder of any Note to receive payment of the principal of and
interest on such Note out of Revenues, as herein and therein provided, on and
after the respective due dates expressed in such Note, or to institute suit for
the enforcement of any such payment on or after such respective dates, shall not
be impaired or affected without the consent of such holder, notwithstanding the
foregoing provisions of this Section 7.09 or Section 7.08 or any other provision
of this Indenture.

Obligations of the Issuer

.  THE OBLIGATIONS OF THE ISSUER WITH RESPECT TO THE NOTES SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND THE ISSUER SHALL HAVE FULL RECOURSE AND
PERSONAL LIABILITY FOR PAYMENT AND PERFORMANCE OF THE NOTES AND EACH OF ITS
OTHER OBLIGATIONS UNDER THE NOTE DOCUMENTS.

ARTICLE VIII

THE TRUSTEE AND AGENTS

Duties, Immunities and Liabilities of Trustee

.  The Trustee shall, prior to an Event of Default, and after the curing or
waiver of all Events of Default which may have occurred, perform such duties and
only such duties as are specifically set forth in this Indenture, and no
additional covenants or duties of the Trustee shall be implied in this
Indenture, the Note Documents or otherwise.  The Trustee shall, during the
existence of any Event of Default (which has not been cured or waived), exercise
such of the rights and powers vested in it by this Indenture,



--------------------------------------------------------------------------------

 

and use the same degree of care and skill in their exercise, as a prudent person
would exercise or use under similar circumstances in the conduct of its own
affairs.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own negligent action or its own negligent failure to act,
except that:

(a)Prior to such an Event of Default hereunder and after the curing or waiver of
all Events of Default which may have occurred, (i) the duties and obligations of
the Trustee shall be determined solely by the express provisions of this
Indenture, the Trustee shall not be liable except for the performance of such
duties and obligations as are specifically set forth in this Indenture, and no
implied covenants or obligations shall be read into this Indenture against the
Trustee; and (ii) in the absence of bad faith on the part of the Trustee, the
Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon any certificate or written
opinion furnished to the Trustee conforming to the requirements of this
Indenture; but in the case of any such certificate or written opinion which by
any provision hereof is specifically required to be furnished to the Trustee,
the Trustee shall be under a duty to examine the same to determine whether or
not it conforms to the requirements of this Indenture;

(b)At all times, regardless of whether or not any Event of Default shall exist,
(i) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or officers or by any agent or attorney of the Trustee
appointed with due care unless the Trustee was negligent in ascertaining the
pertinent facts; and (ii) the Trustee shall not be liable with respect to any
action taken or omitted to be taken by it in good faith or in accordance with
the directions of the Noteholder Representative or the Majority Owner relating
to the time, method and place of conducting any proceeding for any remedy
available to the Trustee, or exercising any trust or power conferred upon the
Trustee under this Indenture;

(c)Before taking any action under this Indenture at the request or direction of
the Noteholders the Trustee may require that a satisfactory indemnity Note be
furnished by the Noteholders for the reimbursement of all expenses (including
fees of its attorneys) to which it may be put and to protect it against all
liability, except liability which is adjudicated to have resulted from its
negligence or willful misconduct in connection with any action so taken,
provided that the Trustee shall not seek indemnification prior to declaring an
acceleration of the Notes;

(d)Upon any application or request by the Issuer to the Trustee to take any
action under any provision of this Indenture, the Issuer shall furnish to the
Trustee a Written Direction, Written Order or Written Request stating, among
other things, that all conditions precedent, if any, provided for in this
Indenture relating to the proposed action have been complied with, and, upon the
request of the Trustee, an Opinion of Counsel stating that in the opinion of
such Counsel all such conditions precedent, if any, have been complied with,
except that in the case of any such application or request as to which the
furnishing of such documents is specifically required by any provision of this
Indenture relating to such particular application or request, no additional
certificate or opinion need be furnished;



--------------------------------------------------------------------------------

 

(e)The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or through agents, receivers or attorneys;

(f)The Issuer shall not be deemed to be an agent of the Trustee for any purpose,
and the Trustee shall not be liable for any noncompliance of any of them in
connection with their respective duties hereunder or in connection with the
transactions contemplated hereby;

(g)The Trustee shall be entitled to rely upon telephonic notice for all purposes
whatsoever so long as the Trustee reasonably believes such telephonic notice has
been given by a person authorized to give such notice; and

(h)The immunities extended to the Trustee also extend to its directors,
officers, employees and agents.

Subsequent to the delivery of the Notes, the Trustee is authorized and directed
to execute such reconveyance documents as directed by the Issuer.

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur individual financial liability
in the performance of any of its duties or in the exercise of any of its rights
or powers.

The Trustee shall have no responsibility with respect to any information,
statement, or recital in any offering memorandum, offering memorandum or any
other disclosure material prepared or distributed with respect to the Notes.

The Trustee shall not be liable for any actions taken or not taken by it in
accordance with the direction of a majority (or other percentage provided for
herein) in aggregate principal amount of Notes outstanding relating to the
exercise of any right, power or remedy available to the Trustee.

Right of Trustee To Rely Upon Documents

.  Except as otherwise provided in Section 8.01:

(a)The Trustee may rely and shall be protected in acting or refraining from
acting upon any resolution, requisition, certificate, statement, instrument,
opinion, report, notice, request, consent, demand, direction, order, Note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b)Any certificate, consent, demand, direction, requisition, election, notice,
order or request of the Issuer mentioned herein shall be sufficiently evidenced
by a Written Consent, Written Demand, Written Direction, Written Election,
Written Notice, Written Order or Written Request of the Issuer, and any
resolution of the Issuer may be evidenced to the Trustee by a certified copy of
any such resolution;

(c)The Trustee may consult with counsel (who may be counsel for the Issuer,
counsel for the Trustee, counsel for the Noteholder Representative, or Counsel)
and the written opinion of such counsel shall be full and complete authorization
and protection in



--------------------------------------------------------------------------------

 

respect of any action taken or suffered by it hereunder in good faith and in
accordance with the opinion of such counsel;

(d)Whenever in the administration of the trusts of this Indenture the Trustee
shall deem it necessary or desirable that a matter be proved or established
prior to taking or suffering any action hereunder, such matter (unless other
evidence in respect thereof be herein specifically prescribed) may, in the
absence of negligence or bad faith on the part of the Trustee, be deemed to be
conclusively proved and established by a Written Certificate of the Issuer; and
such Written Certificate of the Issuer shall, in the absence of negligence or
bad faith on the part of the Trustee, be full warrant to the Trustee for any
action taken or suffered by it under the provisions of this Indenture upon the
faith thereof;

(e)The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, requisition, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, Note,
debenture or other paper or document, but the Trustee, in its discretion, may
make such further inquiry or investigation into such facts or matters as it may
see fit, and, if the Trustee shall determine to make such further inquiry or
investigation, it shall be entitled to examine the books, records and premises
of the Issuer, subject to certain privileges and upon written notice at a
reasonable time;

(f)The Trustee shall not be charged with knowledge of any Default or Event of
Default with respect to the Notes unless either (1) with respect to any payment
default a Responsible Officer of the Trustee has actual knowledge of such
Default or Event of Default or (2) a written notice of such Default or Event of
Default shall have been given to a Responsible Officer of the Trustee at the
corporate trust office of the Trustee specified in ‎ this Indenture and such
notice references the Notes and this Indenture;

(g)In no event shall the Trustee be liable to any Person for special, punitive,
indirect, consequential or incidental loss or damage of any kind whatsoever
(including, but not limited to, lost profits), even if the Trustee has been
advised of the likelihood of such loss or damage;

(h)The permissive rights of the Trustee enumerated herein shall not be construed
as duties;

(i)The Trustee shall not be responsible or liable for the computation of any
interest payments principal payments or redemption amounts;

(j)The Trustee may consult with counsel of its selection, and the advice or
opinion of counsel relating to this Indenture and the Notes shall be full and
complete authorization and protection from liability in respect of any action
taken, omitted or suffered by it hereunder or under the Notes in good faith and
in accordance with the advice or opinion of such counsel;

(k)The Trustee shall be responsible or liable for the actions or omissions of
the Calculation Agent, or any failure or delay in the performance of its duties
or obligations, nor shall they be under obligation to oversee or monitor its
performance; and the Trustee



--------------------------------------------------------------------------------

 

shall be entitled to rely conclusively upon, any determination made, and any
instruction, notice, officer certificate, or other instrument or information
provided, by the Calculation Agent, without independent verification,
investigation or inquiry of any kind by the Trustee; and

(l)The Trustee shall not be under any duty to succeed to, assume or otherwise
perform any of the duties of the Calculation Agent, or to appoint a successor or
replacement in the event of its resignation or removal, or to remove and replace
the Calculation Agent in the event of a default, breach or failure of
performance on the part of the Calculation Agent with respect to its duties and
obligations under the terms of the governing documents.

The Trustee’s rights to immunities and protection from liability hereunder
(excluding such rights with respect to the payment of principal of and interest
on the Notes pursuant hereto) and its rights to payment of its fees and expenses
shall survive its resignation or removal and the final payment or the defeasance
of the Notes (or the discharge of the Notes or the defeasance of the lien of
this Indenture).

Trustee Not Responsible for Recitals

.  The recitals contained herein and in the Notes shall be taken as the
statements of the Issuer, and the Trustee assumes no responsibility for the
correctness of the same.  The Trustee makes no representations as to the value
or condition of any assets pledged or assigned as security for the Notes, or as
to the right, title or interest of the Issuer therein, or as to the security
provided thereby or by this Indenture, or as to the value of the Collateral, or
as to the validity or sufficiency of this Indenture as an instrument of the
Issuer or of the Notes as obligations of the Issuer.  The Trustee shall not be
accountable for the use or application by the Issuer of any of the Notes
authenticated or delivered hereunder or of the use or application of the
proceeds of such Notes by the Issuer.  The Trustee shall have no responsibility,
opinion or liability with respect to any information, statement or recital in
any offering memorandum or other disclosure material prepared or distributed
with respect to the issuance of the Notes.

Intervention by Trustee

.  The Trustee may intervene on behalf of the Noteholders in any judicial
proceeding to which the Issuer is a party and which, in the opinion of the
Trustee and its counsel, has a substantial bearing on the interests of owners of
the Notes hereunder and, subject to the provisions of Section 8.01(c), shall do
so if requested in writing by the Noteholder Representative or the Majority
Owner and if indemnified to its satisfaction from any liability or expenses.

Moneys Received by Trustee To Be Held in Trust

.  All moneys received by the Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated from other funds except to the extent required by law or
as otherwise provided herein.  The Trustee shall be under no liability for
interest on any moneys received by it hereunder except such as it may agree with
the Issuer to pay thereon.  Any moneys held by the Trustee may be deposited by
it in its banking department and invested as provided in this Indenture.



--------------------------------------------------------------------------------

 

Compensation and Indemnification of Trustee and Agents

.  The Issuer will pay to the Trustee (a) from time to time reasonable
compensation for all services rendered by it hereunder and under the other
agreements related to the Notes to which it is a party (which compensation shall
not be limited by any provision of law in regard to the compensation of a
trustee of an express trust); (b) except as otherwise expressly provided herein,
to reimburse the Trustee upon its request for all reasonable expenses,
disbursements and advances incurred or made by the Trustee in accordance with
any provision of this Indenture or other agreement related to the Notes to which
the Trustee is a party or incurred in complying with any request made by the
Issuer (including the reasonable compensation and the expenses and disbursements
of its agents and counsel), except any such expense, disbursement or advance as
may be adjudicated by a court of competent jurisdiction to be attributable to
its negligence, bad faith or willful misconduct; (c) to indemnify the Trustee
for, and to hold it harmless against, any loss, liability or expense incurred
without negligence, willful misconduct or bad faith on its part, arising out of
or in connection with the acceptance or administration of this trust, including
the costs and expenses of defending itself against any claim or liability in
connection with the exercise or performance of any of its powers or duties
hereunder or other agreement to which the Trustee is a party, such indemnity to
survive termination of this Indenture, resignation or removal of the Trustee and
discharge of the Notes; and (d) to indemnify the Trustee for any reasonable fees
and expenses (including fees of its attorneys) incurred during a period of
default hereunder which, with respect to an Event of Default under Section 7.01,
are intended to constitute expenses of administration under any bankruptcy,
insolvency or similar laws.  The rights of the Trustee to compensation for
services and to payment or reimbursement for expenses, disbursements,
liabilities and advances shall have a lien prior to the Notes in respect of all
property and funds held or collected by the Trustee as such, except funds held
in trust by the Trustee for the benefit of the holders of particular Notes and
any amounts deposited by the Issuer and held by the Trustee for the payment of
the principal of or interest on the Notes upon redemption, all of which amounts
shall be held solely for the benefit of the Noteholders and used only for the
payment of principal of and interest on the Notes.  The rights of the Trustee
hereunder shall survive the resignation or removal of the Trustee or the
satisfaction or discharge of this Indenture.

Qualifications of Trustee

.  There shall at all times be a trustee hereunder, which shall be a banking
association with trust powers organized and doing business under the laws of the
United States or of a state thereof, authorized under such laws to exercise
corporate trust powers, having (or, in the case of a corporation, its corporate
parent shall have) a combined capital and surplus of at least $50,000,000, and
subject to supervision or examination by federal or state authority.  If such
corporation or banking association publishes reports of condition at least
annually, pursuant to law or to the requirements of any supervising or examining
authority above referred to, then for the purposes of this Section 8.07 the
combined capital and surplus of such corporation or banking association shall be
deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.  In case at any time the Trustee shall cease
to be eligible in accordance with the provisions of this Section 8.07, the
Trustee shall resign immediately in the manner and with the effect specified in
Section 8.08.

If the long term rating of the Trustee or its parent is downgraded to less than
“A” by S&P Global Ratings or Moody’s Investors Service, (a) the Trustee shall
immediately provide written notification to the Issuer regarding the downgrade
and (b) the Issuer shall use its best efforts to replace the existing Trustee
with a trustee whose lowest long term rating is at least ‘A’ within sixty



--------------------------------------------------------------------------------

 

(60) days of the rating downgrade, provided that such period shall be extended
for an additional thirty (30) days at the discretion of the Issuer.

Resignation and Removal of Trustee and Appointment of Successor Trustee

.  

(a)The Trustee may at any time resign by giving written notice delivered to the
Issuer and the Noteholder Representative, and by giving written notice to the
Noteholders.  Upon receiving such notice of resignation, the Issuer shall
promptly appoint a successor trustee (with the consent of the Noteholder
Representative during the Initial Noteholder Period) by an instrument in
writing.  If no successor trustee shall have been so appointed and have accepted
appointment within forty-five (45) days after the giving of such notice of
resignation, the resigning trustee (with the consent of the Noteholder
Representative during the Initial Noteholder Period) may, at the expense of the
Issuer, petition any court of competent jurisdiction for the appointment of a
successor trustee, or any Noteholder (with the consent of the Noteholder
Representative during the Initial Noteholder Period) who has been a bona fide
holder of a Note for at least six months may, on behalf of itself and others
similarly situated, petition any such court for the appointment of a successor
trustee.  Such court may thereupon, after such notice, if any, as it may deem
proper and may prescribe, appoint a successor trustee.

(b)In case at any time either (i) the Trustee shall cease to be eligible in
accordance with the provisions of Section 8.07 and shall fail to resign after
written request therefor by the Issuer or by any Noteholder who has been a bona
fide holder of a Note for at least six months, or (ii) the Trustee shall become
incapable of acting, or shall be adjudged a bankrupt or insolvent, or a receiver
of the Trustee or of its property shall be appointed, or any public officer
shall take charge or control of the Trustee or of its property or affairs for
the purpose of rehabilitation, conservation or liquidation, then, in any such
case, the Issuer (with the consent of the Noteholder Representative during the
Initial Noteholder Period) shall remove the Trustee and, upon such removal or
upon any removal pursuant to paragraph (c) of this Section 8.08, except as
otherwise provided in said paragraph (c), the Issuer (with the consent of the
Noteholder Representative during the Initial Noteholder Period) shall appoint a
successor trustee by an instrument in writing, and notice to the Issuer, or any
such Noteholder may, on behalf of itself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor trustee.  Such court may thereupon, after such
notice, if any, as it may deem proper and may prescribe, remove the Trustee and
appoint a successor trustee.

(c)The Issuer or, if the Issuer is in default hereunder, the Noteholder
Representative, may at any time remove the Trustee and may appoint a successor
Trustee, by an instrument or concurrent instruments in writing signed by the
Issuer or such Noteholders, as the case may be, and delivered to the Trustee and
the Issuer.

(d)Any resignation or removal of the Trustee and appointment of a successor
Trustee pursuant to any of the provisions of this Section 8.08 shall become
effective only upon acceptance of appointment and assumption of duties by the
successor trustee as provided in Section 8.09.



--------------------------------------------------------------------------------

 

Acceptance of Trust by Successor Trustee

.  Any successor Trustee appointed as provided in Section 8.08 shall execute,
acknowledge and deliver to the Issuer and to its predecessor Trustee, with a
copy to the Noteholder Representative, an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with and shall assume all the rights, powers,
trusts, duties and obligations of its predecessor in the trusts hereunder, with
like effect as if originally named as Trustee herein; but, nevertheless, on the
Written Request of the Issuer, the Noteholder Representative, or the request of
the successor Trustee, the Trustee ceasing to act shall execute and deliver an
instrument transferring to such successor Trustee, upon the trusts herein
expressed, all the rights, powers and trusts of the Trustee so ceasing to
act.  Upon request of any such successor Trustee, the Issuer shall execute any
and all instruments in writing necessary or desirable for more fully and
certainly vesting in and confirming to such successor Trustee all such rights,
powers and duties.  Any Trustee ceasing to act shall, nevertheless, retain a
lien upon all property or funds held or collected by such Trustee to secure the
amounts due it as compensation, reimbursement, expenses and indemnity afforded
to it by Section 8.06.

No successor Trustee shall accept appointment as provided in this Section 8.09
unless at the time of such acceptance such successor Trustee shall be eligible
under the provisions of Section 8.07.

Upon acceptance of appointment by a successor Trustee as provided in this
Section 8.09, such successor Trustee shall give Noteholders notice by
first-class mail of the succession of such Trustee to the trusts hereunder.

In the event of the appointment of a successor Trustee, the predecessor Trustee
which has resigned or been removed shall cease to be Trustee of the funds
hereunder and Note registrar, and the successor Trustee shall become such
trustee and shall accept such other appointments as the trustee may hold,
including the offices of Note registrar hereunder.

Merger or Consolidation of Trustee

.  Any corporation or association into which the Trustee may be merged or with
which it may be consolidated, or any corporation or association resulting from
any merger or consolidation to which the Trustee shall be a party, or any
corporation or association succeeding to all or part of the corporate trust
business of the Trustee, shall be the successor of the Trustee hereunder without
the execution or filing of any paper or any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding, provided
that such successor trustee shall be eligible under the provisions of
Section 8.07.

Accounting Records and Reports

.  The Trustee shall keep proper books of record and account in which complete
and correct entries shall be made of all transactions made by it relating to the
receipt, disbursement, allocation and application of the Revenues and the
proceeds of the Notes.  Such records and other information shall be open to
inspection by the Issuer at any reasonable time on reasonable notice.  The
Trustee shall furnish to the Issuer regular reports on a monthly basis covering
the foregoing transactions.



--------------------------------------------------------------------------------

 

Dealing in Notes

.  The Trustee in its individual capacity, may in good faith buy, sell, own,
hold and deal in any of the Notes, and may join in any action which any
Noteholder may be entitled to take with like effect as if it did not act in any
capacity hereunder.  The Trustee in its individual capacity, either as principal
or agent, may also engage in or be interested in any financial or other
transaction with the Issuer, and may act as depository, trustee or agent for any
committee or body of Noteholders secured hereby or other obligations of the
Issuer as freely as if it did not act in any capacity hereunder.

ARTICLE IX

MODIFICATION OF INDENTURE

Intentionally Omitted

.  

Modification of Indenture

.  With the prior written consent of the Majority Owner, evidenced as provided
in Section 11.07, the Issuer and the Trustee may from time to time and at any
time enter into an indenture or indentures supplemental hereto for the purpose
of changing in any manner or eliminating any of the provisions of this Indenture
or of any supplemental indenture; provided, however, that, without the consent
of all of the Holders of the Outstanding Notes, no such supplemental indenture
shall (a) extend the fixed maturity of any Note or reduce the rate of interest
thereon or extend the time of payment of interest, or reduce the amount of the
principal thereof, (b) reduce the aforesaid percentage of holders of Notes whose
consent is required for the execution of such supplemental indentures, (c)
permit the creation of any lien on the Revenues prior to or on a parity with the
lien of this Indenture, or deprive the holders of the Notes of the lien created
by this Indenture, except as permitted herein or in the Supplemental Agreement,
(d) permit the creation of any preference of any Noteholder over any other
Noteholder.

It shall not be necessary for the consent of the Noteholders under this Section
9.02 to approve the particular form of any proposed supplemental indenture, but
it shall be sufficient if such consent shall approve the substance thereof.

Promptly after the execution by the Issuer and the Trustee of any supplemental
indenture pursuant to the provisions of this Section 9.02, the Trustee shall
deliver to Noteholders a notice setting forth in general terms the substance of
such supplemental indenture.  Any failure of the Trustee to give such notice, or
any defect therein, shall not, however, in any way impair or affect the validity
of any such supplemental indenture.

Effect of Supplemental Indenture

.  Upon the execution of any supplemental indenture pursuant to the provisions
of this Article IX, this Indenture shall be and be deemed to be modified and
amended in accordance therewith, and the respective rights, duties and
obligations under this Indenture of the Issuer, the Trustee and all holders of
Outstanding Notes shall thereafter be determined, exercised and enforced
hereunder subject in all respects to such modifications and amendments, and all
the terms and conditions of any such supplemental indenture shall be part of the
terms and conditions of this Indenture for any and all purposes.

Opinion of Counsel as to Supplemental Indenture

.  Subject to the provisions of Section 8.01, the Trustee shall be entitled to
receive, and shall be fully protected in



--------------------------------------------------------------------------------

 

relying upon, an Opinion of Counsel for the Issuer to the effect that any
supplemental indenture executed pursuant to the provisions of this Article IX is
authorized and permitted by this Indenture and that all conditions precedent to
the execution of the Supplemental Indenture have been complied with.

Notation of Modification on Notes; Preparation of New Notes

.  Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to the provisions of this Article IX may bear a notation, in
form approved by the Issuer as to any matter provided for in such supplemental
indenture, and if such supplemental indenture shall so provide, new Notes, so
modified as to conform, in the opinion of the Issuer, to any modification of
this Indenture contained in any such supplemental indenture, may be prepared by
the Issuer, authenticated by the Trustee and delivered without cost to the
holders of the Notes then Outstanding, upon surrender for cancellation of such
Notes in equal aggregate principal amounts.

Alternative Rat

e.  In the event the LIBOR Index  Rate has been permanently discontinued, the
Calculation Agent will use, as a substitute for such rates in respect of any
date on which the Variable Rate will be determined hereunder, the alternative
reference rate selected by the central bank, reserve bank, monetary authority or
any similar institution (including any committee or working group thereof) in
the jurisdiction of the applicable index currency that is consistent with
accepted market practice (the “Alternative Rate”). As part of such substitution,
the Calculation Agent will make such adjustments to the Alternative Rate and any
applicable spread, as well as the reset date and related provisions and
definitions, in each case that are consistent with accepted market practice for
the use of such Alternative Rate for swaps, derivatives and other interest rate
hedges. The   Trustee   shall   not   be   under   any   obligation   (i)   to  
monitor, determine  or  verify  the  unavailability  or  cessation  of  LIBOR
Index Rate (or  other  Alternative Rate), or whether or when there has occurred,
or to give notice to  any  other  transaction  party  of  the  occurrence  of
any event that leads to the unavailability or cessation of LIBOR (or other
Alternative Rate) (ii)  to  select,  determine  or  designate  any Alternative
Rate,  or other  successor  or  replacement  benchmark  index,  or whether any
conditions to the designation of such a rate have been satisfied, or (iii) to
select, determine or designate any Alternative Rate, or other
modifier  to  any  replacement  or  successor  index,  or  (iv)  to  determine  whether  or
what changes are necessary or advisable if any, in connection with any of the
foregoing.

ARTICLE X

DISCHARGE OF INDENTURE

Discharge of Indenture

.  If the entire indebtedness on all Notes Outstanding shall be paid and
discharged in any one or more of the following ways:

(a)by the payment of the principal of and interest on all Notes Outstanding; or

(b)by the delivery to the Trustee, for cancellation by it, of all Notes
Outstanding;

and if all other sums payable hereunder by the Issuer shall be paid and
discharged, then and in that case this Indenture shall cease, terminate and
become null and void, except only as provided in



--------------------------------------------------------------------------------

 

Sections 2.03, 2.04 and 10.02 hereof, and thereupon the Trustee shall, upon
Written Request of the Issuer, and upon receipt by the Trustee of  Opinion of
Counsel to the effect that all conditions precedent to the satisfaction and
discharge of this Indenture have been complied with, forthwith execute proper
instruments acknowledging satisfaction of and discharging this Indenture.  The
fees and charges of the Trustee (including reasonable counsel fees) must be paid
in order to effect such discharge.  The satisfaction and discharge of this
Indenture shall be without prejudice to the rights of the Trustee to charge and
be reimbursed by the Issuer for any expenditures which it may thereafter incur
in connection herewith.

The Issuer may at any time surrender to the Trustee for cancellation by it any
Notes previously authenticated and delivered which the Issuer lawfully may have
acquired in any manner whatsoever, and upon such surrender and cancellation
shall be deemed to be paid and retired.

Subject to the provisions of Section 10.03 hereof and notwithstanding any other
provision of this Indenture or any other document, agreement or instrument
executed in connection with the issuance and delivery of the Notes, any amounts
remaining in any fund or account established under this Indenture after the
discharge of this Indenture pursuant to this Article X shall be paid to the
Issuer.

Discharge of Liability on Notes

.  Upon satisfaction of the conditions set forth in Section 10.01 (provided if
such Notes are to be redeemed prior to the maturity thereof, notice of such
redemption shall have been given as in Article IV provided or provision
satisfactory to the Trustee shall have been made for the giving of such notice),
all liability of the Issuer in respect of such Notes shall cease, terminate and
be completely discharged, except only that thereafter the Holders thereof shall
be entitled to payment by the Issuer, and the Issuer shall remain liable for
such payment, but only out of the money or securities deposited with the Trustee
as aforesaid for their payment, subject, however, to the provisions of
Section 10.03.

Payment of Notes After Discharge of Indenture

.  Notwithstanding any provisions of this Indenture, any moneys deposited with
the Trustee or any paying agent in trust for the payment of the principal of or
interest on any Notes remaining unclaimed for two years after the principal of
all the Outstanding Notes has become due and payable (whether at maturity or
upon call for redemption or by declaration as provided in this Indenture), shall
then be paid to the Issuer, and the holders of such Notes shall thereafter be
entitled to look only to the Issuer for payment thereof, and only to the extent
of the amount so paid to the Issuer, and all liability of the Trustee or any
paying agent with respect to such moneys shall thereupon cease.  In the event of
the payment of any such moneys to the Issuer as aforesaid, the holders of the
Notes in respect of which such moneys were deposited shall thereafter be deemed
to be unsecured creditors of the Issuer for amounts equivalent to the respective
amounts deposited for the payment of such Notes and so paid to the Issuer
(without interest thereon).



--------------------------------------------------------------------------------

 

ARTICLE XI

MISCELLANEOUS

Successors of Issuer

.  All the covenants, stipulations, promises and agreements in this Indenture
contained, by or on behalf of the Issuer, shall bind and inure to the benefit of
its successors and assigns, whether so expressed or not.  

Limitation of Rights to Parties and Noteholders

.  Nothing in this Indenture or in the Notes expressed or implied is intended or
shall be construed to give to any Person other than the Issuer, the Trustee, the
Noteholder Representative, and the holders of the Notes issued hereunder any
legal or equitable right, remedy or claim under or in respect of this Indenture
or any covenant, condition or provision therein or herein contained; and all
such covenants, conditions and provisions are and shall be held to be for the
sole and exclusive benefit of the Issuer, the Trustee, the Noteholder
Representative, and the holders of the Notes issued hereunder.

Waiver of Notice

.  Whenever in this Indenture the giving of notice by mail or otherwise is
required, the giving of such notice may be waived in writing by the person
entitled to receive such notice and in any such case the giving or receipt of
such notice shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

Destruction of Notes

.  Whenever in this Indenture provision is made for the cancellation by the
Trustee and the delivery to the Issuer of any Notes, the Trustee shall, in lieu
of such cancellation and delivery, destroy such Notes and, upon written request
of the Issuer, deliver a certificate of such destruction to the Issuer.

Separability of Invalid Provisions

.  In case any one or more of the provisions contained in this Indenture or in
the Notes shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Indenture, but this Indenture shall be construed as
if such invalid or illegal or unenforceable provision had never been contained
herein.

Notices

.  All notices and other communications required or contemplated hereunder shall
be (a) in writing; (b) deemed to have been given (i) upon personal delivery;
(ii) one (1) Business Day after such notice is sent by a reputable overnight
courier service; (iii) three (3) days after mailing by United States certified
or registered mail, return receipt requested; or (c) upon receipt of an
electronic mail transmission to be promptly confirmed and followed by United
States mail, in each case with (as applicable) postage, courier or delivery
charges prepaid and addressed as follows:





--------------------------------------------------------------------------------

 

The Issuer:

ATAX TEBS Holdings, LLC

152 West 57th Street

4th Floor

New York, NY 10019

Attention:  Ken Rogozinski, CIO

Phone: (212) 896-9184

Email: ken.rogozinski@greyco.com

 

and

 

ATAX TEBS Holdings, LLC

Suite 211

14301 FNB Parkway

Omaha, NE 68154

Attention:  Jesse Coury, CFO

Phone: (402) 952-1233

Email: Jesse.Coury@greyco.com


With a  copy to (which copy shall not constitute notice to the Issuer):

Conal L. Hession

Kutak Rock LLP

1650 Farnam Street

Omaha, NE  68102

Phone: (402) 346-6000

Email: conal.hession@kutakrock.com


The Trustee:

 

 

 

U.S. Bank National Association
100 Wall Street, STE 600

New York, NY 10005

Attention: James W. Hall

Phone: (551)427-1335

Email:  james.hall2@usbank.com

 

The Noteholder Representative:

Mizuho Capital Markets LLC
1271 Avenue of the Americas
New York, New York 10020
Attention:  Julian Rudin, Esq.
Phone:(646) 949-9692
E-mail: julian.rudin@mizuhogroup.com

With a  copy to (which copy shall not constitute notice to the Noteholder
Representative):

Greenberg Traurig LLP
1717 Arch Street, Suite 400
Philadelphia, Pennsylvania 19103
Attention: Dianne Coady Fisher
Phone:  (215) 988-7802
E-mail: FisherD@gtlaw.com

 

Any electronic transmission received by any party after 4:00 p.m., local time,
as evidenced by the time shown on such transmission, shall be deemed to have
been received the following Business Day.



--------------------------------------------------------------------------------

 

A duplicate copy of each notice, certificate or other communication given
hereunder by the Issuer or the Trustee to the other shall be given to the
Noteholder Representative.  The Issuer, the Trustee and Noteholder
Representative may, by notice given hereunder, designate any further or
different addresses to which subsequent notices, certificates or other
communications shall be sent.  Failure to provide any such duplicate notice
pursuant to the foregoing sentence, or any defect in any such duplicate notice
so provided, shall not be treated as a failure to give the primary notice or
affect the validity thereof or the effectiveness of any action taken pursuant
thereto.

Notwithstanding the foregoing provisions of this Section 11.06, the Trustee
shall not be deemed to have received, and shall not be liable for failing to act
upon the contents of, any notice unless and until the Trustee actually receives
such notice.

For purposes hereof, “electronic signature” means a manually signed original
signature that is then transmitted by electronic means; “transmitted by
electronic means” means sent in the form of a facsimile or sent via the Internet
as a pdf (portable document format) or other replicating image attached to an
email message; and “electronically signed document” means a document transmitted
by electronic means and containing, or to which there is affixed, an electronic
signature.  The parties agree that the electronic signature of a party to this
Supplemental Agreement (or any amendment or supplement of this Supplemental
Agreement) shall be as valid as an original signature of such party and shall be
effective to bind such party to this Supplemental Agreement.  The parties agree
that any electronically signed document (including this Supplemental Agreement)
shall be deemed (i) to be “written” or “in writing,” (ii) to have been signed,
and (iii) to constitute a record established and maintained in the ordinary
course of business and an original written record when printed from electronic
files.  Such paper copies or “printouts”, if introduced as evidence in any
judicial, arbitral, mediation or administrative proceeding, will be admissible
as between the parties to the same extent and under the same conditions as other
original business records created and maintained in documentary form.  Neither
party shall contest the admissibility of true and accurate copies of
electronically signed documents on the basis of the best evidence rule or as not
satisfying the business records exception to the hearsay rule.

Evidence of Rights of Noteholders

.  

(a)Any request, consent or other instrument required by this Indenture to be
signed and executed by Noteholders may be in any number of concurrent writings
of substantially similar tenor and may be signed or executed by such Noteholders
in person or by an agent or agents duly appointed in writing.  Proof of the
execution of any such request, consent or other instrument or of a writing
appointing any such agent, or of the ownership of any Notes, shall be sufficient
for any purpose of this Indenture and shall be conclusive in favor of the
Trustee and of the Issuer if made in the manner provided in this Section 11.07.

(b)Any request, consent or vote of the holder of any Note shall bind every
future holder of the same Note and the holder of any Note issued in exchange
therefor or in lieu thereof, in respect of anything done or suffered to be done
by the Trustee or the Issuer in pursuance of such request, consent or vote.



--------------------------------------------------------------------------------

 

(c)In determining whether the holders of the requisite aggregate principal
amount of Notes have concurred in any demand, request, direction, consent or
waiver under this Indenture, Notes which are owned by the Issuer or by any other
direct or indirect obligor on the Notes, or by any person directly or indirectly
controlling or controlled by, or under direct or indirect common control with,
the Issuer or any other direct or indirect obligor on the Notes, shall be
disregarded and deemed not to be Outstanding for the purpose of any such
determination, provided that, for the purpose of determining whether the Trustee
shall be protected in relying on any such demand, request, direction, consent or
waiver, only Notes which the Trustee knows to be so owned shall be
disregarded.  Notes so owned which have been pledged in good faith may be
regarded as Outstanding for the purposes of this subsection (d) if the pledgee
shall certify to the Trustee and the Issuer the pledgee’s right to vote such
Notes and that the pledgee is not a person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, the Issuer or
any other direct or indirect obligor on the Notes.  In case of a dispute as to
such right, any decision by the Trustee taken upon the advice of counsel shall
be full protection to the Trustee.  

(d)In lieu of obtaining any demand, request, direction, consent or waiver in
writing, the Trustee may call and hold a meeting of the Noteholders upon such
notice and in accordance with such rules and regulations as the Trustee
considers fair and reasonable for the purpose of obtaining any such action.

Holidays

.  If the date for making any payment or the last date for performance of any
act or the exercising of any right, as provided in this Indenture, is not a
Business Day, such payment may be made or act performed or right exercised on
the next succeeding Business Day with the same force and effect as if done on
the date provided therefor in this Indenture and, in the case of any payment, no
interest shall accrue for the period from and after such date.

Governing Law

.  This Indenture shall be governed by and construed in accordance with the laws
of the State of New York, without reference to its choice of law provisions
other than New York General Obligations Law Section 5-1401 (or any successor
statute thereto).  EACH OF THE PARTIES HERETO AND EACH HOLDER BY ITS ACCEPTANCE
OF A NOTE HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE NOTES OR
THE GUARANTEES AND FOR ANY COUNTERCLAIM THEREIN.

Execution in Several Counterparts

.  This Indenture may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original; and all such
counterparts, or as many of them as the Issuer and the Trustee shall preserve
undestroyed, shall together constitute but one and the same instrument.

Rights of Noteholders During Initial Noteholder Period

.



--------------------------------------------------------------------------------

 

(a)Mizuho Capital Markets, LLC shall be the Initial Noteholder of the
Notes.  Unless the Initial Noteholder provides Written Notice to the contrary
(which the Initial Noteholder shall provide in the event of any sale or transfer
of all of its right, title and interest in and to the Notes, and in which case,
the terms of such Written Notice shall control), the Initial Noteholder of the
Notes shall be deemed the sole Noteholder Representative during any period that
it, or one of its Affiliates or designees, is the Owner or Beneficial Owner of
any of the Notes or any interest therein.  The Trustee shall be entitled at any
time to reasonably request written confirmation by such Owner or Beneficial
Owner as to its holding or beneficial ownership of the Notes.

(b)The Noteholder Representative may at any time be removed and a successor
appointed by a Written Notice given by the Majority Owner to the Trustee and the
Issuer.  The removal and reappointment shall be effective immediately upon
receipt of such notice by the Trustee.  The Majority Owner may appoint any
Person to act as Noteholder Representative, including, without limitation, any
Noteholder.  If, for any reason, no Noteholder Representative shall then be
appointed, all references to Noteholder Representative herein and in the other
Note Documents shall be deemed to refer to the Majority Owner.

(c)Notwithstanding any other provision of this Indenture, or of any other Note
Document, for all purposes of this Indenture and the other Note Documents, and
any other documents relating thereto or entered into in connection therewith,
the Noteholder Representative of the Notes shall direct the Trustee as if it
were the sole Owner and Beneficial Owner of the Notes (subject to all of the
provisions of Article VIII of this Indenture) as to the exercise of any right,
remedy, trust or power conferred under the Loan Documents, and any other
documents relating thereto or entered into in connection therewith.  Whenever
pursuant to this Indenture or any other Note Document, the Noteholder
Representative exercises any right given to it to approve or disapprove, or any
arrangement or term is to be satisfactory to Noteholder Representative, the
decision of the Noteholder Representative to approve or disapprove or to decide
whether arrangements or terms are satisfactory or not satisfactory shall be in
the sole discretion of the Noteholder Representative and shall be final and
conclusive as to the Notes and any request, direction, consent, waiver or other
action by the duly appointed Noteholder Representative shall be taken, construed
as, and constitute the valid and binding action of all Noteholders and
Beneficial Owners of the Notes for all purposes of this Note Indenture and the
other Note Documents.

(d)The Trustee shall have no right or obligation, direct or implied, to take any
action under Article VIII hereof or otherwise (other than with respect to the
payment of its fees and expenses pursuant to Section 8.06 of this Indenture and
other than performing its customary duties as Trustee at all times prior to the
existence of an Event of Default) or under the other Note Documents whatsoever
without receipt of written direction from the Noteholder Representative.  If the
Trustee does not receive a direction from the Noteholder Representative, the
Trustee shall be justified in not taking any further action pending receipt of
such direction.



--------------------------------------------------------------------------------

 

(e)The Noteholder Representative may provide Written Notice to the Trustee
designating particular individuals authorized to execute any consent, waiver,
approval, direction or other instrument on behalf of the Noteholder
Representative and including specimen signatures of such individuals as
certified by a duly authorized officer of the Noteholder Representative, and
such Written Notice may be amended or rescinded by the Noteholder Representative
at any time.

(f)At any time during the Initial Noteholder Period, upon the occurrence and
during the continuance of an Event of Default, the Noteholder Representative, if
it is then authorized by Holders or Beneficial Owners representing one hundred
percent (100%) of the Notes then Outstanding, shall have the right, at its
option, exercised by delivery of a written instrument to the Trustee with a copy
to the Issuer, to require the Trustee to assign absolutely and fully to the
Noteholder Representative all of the rights, powers, and prerogatives of the
Trustee under the Indenture to enforce the provisions of this Indenture,
exercise any remedies and otherwise take actions and institute proceedings for
the benefit of and on behalf of the Holders and Beneficial Owners, and the
Trustee covenants and agrees that upon its release and indemnification with
respect to any action or failure to act of the Noteholder Representative
subsequent to the aforesaid assignment, it shall execute and deliver all such
documents as are necessary to accomplish the foregoing and vest such rights,
remedies and title in the Noteholder Representative on behalf of the Holders and
Beneficial Owners.

Entire Agreement; Supplemental Agreement

.  This Indenture and the other Note Documents constitute all of the agreements
and understandings among the Issuer, the Trustee and the Initial Noteholder with
respect to the Collateral and supersede all prior agreements and understandings,
both written and oral, among the Issuer, the Trustee and the Initial Noteholder
with respect to the subject matters thereof.

Notwithstanding the foregoing, the Issuer, the Trustee and the Initial
Noteholder agree that provisions of the Supplemental Agreement creating further
obligations and duties of the Issuer shall be in addition to the terms and
provisions hereof; provided, however, the provisions of the Supplemental
Agreement shall control over any similar provisions contained in the Note
Documents.  In addition, prior to the termination of the Supplemental Agreement,
to the extent of any inconsistency between the Supplemental Agreement and the
Indenture or other Note Documents such that the Issuer cannot comply with both
the provisions of the Supplemental Agreement and the Indenture or other Note
Documents, the Supplemental Agreement shall control.

Section 11.13 USA PATRIOT Act Section 326 Customer Identification Program.  In
order to comply with the laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including, without
limitation, those relating to the funding of terrorist activities and money
laundering, including Section 326 of the USA PATRIOT Act of the United States,
the Trustee is required to obtain, verify, record and update certain information
relating to individuals and entities which maintain a business relationship with
the Trustee. Accordingly, each of the parties to this Indenture agrees to
provide to the Trustee upon its request from time to time, such identifying
information and documentation as may be available for such party in order to
enable the Trustee to comply with the USA PATRIOT Act.



--------------------------------------------------------------------------------

 

[Signatures Begin on Next Page]

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has caused this Indenture to be signed in its
name by its duly Authorized Signatory and the Trustee, has caused this Indenture
to be signed in its name by its duly authorized signatory, all as of the day and
year first above written.

 

 

 

ATAX TEBS HOLDINGS, LLC, a Delaware limited liability company,

 

 

 

 

 

By:  

 

Name:  Jesse Coury

 

Title:   Chief Financial Officer

 

 

 

 

 



S - 1

[Indenture of Trust]

--------------------------------------------------------------------------------

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

By:  

 

              Authorized Signatory

 

 

 

 

 

S - 2

[Indenture of Trust]

--------------------------------------------------------------------------------

 

 

SCHEDULE I

Schedule of Class B Certificates and Related Documents

 

Class B Certificate Series

Sponsor Name

Date of Operating Agreement

TEBS Documents

Freddie Mac Multifamily Variable Rate Certificates Series M024

ATAX TEBS I

August 25, 2010

Bond Exchange, Reimbursement, Pledge and Security Agreement between Freddie Mac
and Sponsor dated as of September 1, 2010 and the “Sponsor Documents” defined
therein

 

Freddie Mac Multifamily M Certificates Series M-031

ATAX TEBS II

July 1, 2014

Bond Exchange, Reimbursement, Pledge and Security Agreement between Freddie Mac
and Sponsor dated as of July 1, 2014 and the “Sponsor Documents” defined therein

 

Freddie Mac Multifamily M Certificates Series M-033

ATAX TEBS III

July 1, 2015

Bond Exchange, Reimbursement, Pledge and Security Agreement between Freddie Mac
and Sponsor dated as of July 1, 2015 and the “Sponsor Documents” defined therein

 

Freddie Mac Multifamily M Certificates Series M-045

ATAX TEBS IV

July 1, 2018

Bond Exchange, Reimbursement, Pledge and Security Agreement between Freddie Mac
and Sponsor dated as of August 1, 2018 and the “Sponsor Documents” defined
therein

 

 

 

 

S – I - 1

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF 2020 SERIES A NOTE

No. R-$_____________

ATAX TEBS HOLDINGS, LLC

TAXABLE SECURED NOTES

2020 Series A

 

INTEREST RATE:

VARIABLE

MATURITY DATE:

September 1, 2025

ISSUE DATE:

September 24, 2020

CUSIP:  

04658Q AA7

REGISTERED OWNER:CEDE & CO.

PRINCIPAL SUM:ONE HUNDRED AND THREE MILLION FIVE HUNDRED THOUSAND DOLLARS
($103,500,000)

THIS NOTE IS OFFERED AND SOLD PURSUANT TO EXEMPTIONS FROM REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND STATE SECURITIES
LAWS AND HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
ANY STATE SECURITIES AUTHORITY IN RELIANCE ON SUCH EXEMPTIONS.  ACCORDINGLY,
EACH HOLDER AND BENEFICIAL OWNER OF THIS NOTE AGREES THAT THIS NOTE MAY BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED ONLY IN COMPLIANCE WITH THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, OR IN A TRANSACTION WHICH IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS.  THE ISSUER DOES NOT
HAVE AN OBLIGATION TO CAUSE THIS NOTE TO BE REGISTERED UNDER THE SECURITIES ACT
OR APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, EACH HOLDER AND BENEFICIAL
OWNER OF THIS NOTE AGREES THAT ANY OFFER, SALE, PLEDGE OR OTHER TRANSFER OF THIS
NOTE OR ANY INTEREST HEREIN MUST COMPLY WITH AND SATISFY THE TRANSFER
RESTRICTIONS SET FORTH IN SECTION 2.09 OF THE INDENTURE.

UNLESS THIS NOTE CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO ISSUER OR ITS AGENT
FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY NOTE CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL

 

Exhibit A

-1-

 

 

 

 

 

--------------------------------------------------------------------------------

 

INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

EACH PURCHASER OF THE NOTE EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE NOTE
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT (A) SUCH NOTE MAY BE
RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1)(a) INSIDE THE UNITED STATES
TO A PERSON WHO THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A UNDER THE SECURITIES ACT, (b) OUTSIDE THE
UNITED STATES TO A FOREIGN PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF
RULE 903 OR RULE 904 OF REGULATION S UNDER THE SECURITIES ACT, (c) PURSUANT TO
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF APPLICABLE) OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL ACCEPTABLE TO THE ISSUER IF THE ISSUER SO REQUESTS), (2) TO THE ISSUER
OR (3) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION AND (B) THE HOLDER WILL, AND EACH
SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY PURCHASER OF THE SECURITY EVIDENCED
HEREBY OF THE RESALE RESTRICTIONS SET FORTH IN CLAUSE (A) ABOVE. NO
REPRESENTATION CAN BE MADE AS TO THE AVAILABILITY OF THE EXEMPTION PROVIDED BY
RULE 144 FOR RESALE OF THE SECURITY EVIDENCED HEREBY.

ATAX TEBS Holdings, LLC, a limited liability company duly organized and existing
under the laws of the State of Delaware (the “Issuer”), for value received,
hereby promises to pay to CEDE &CO, the registered owner identified above or
registered assigns, on September 1, 2025 (subject to earlier optional and
mandatory redemption as hereinafter described), the Principal Sum identified
above, in lawful money of the United States of America; and to pay interest
thereon in like lawful money, until payment of such Principal Sum, at the
Variable Rate determined in accordance with the provisions of the Indenture and
computed on the basis of a 360-day year of twelve 30-day months for the actual
number of days elapsed, such interest to be payable monthly in arrears on the
fifteenth (15th) day of each month commencing November 15, 2020 (each such date
herein called an “Interest Payment Date”).  Subject to the requirements of DTCC
while the Notes are held in book-entry only form, the principal or redemption
price hereof is payable by check only upon presentation and surrender hereof at
the corporate trust office of U.S. Bank National Association, (herein called the
“Trustee”), or such other place as designated by the Trustee, and interest shall
be paid by check, mailed on the Interest Payment Date by first­class mail,
postage prepaid, to the registered owner of this Note on or before the Record
Date (as hereinafter defined), at the address of such registered owner shown on
the registration books of the Trustee, except that such interest payments may be
made by wire transfer to any registered

 

Exhibit A

-2-

 

 

 

 

 

--------------------------------------------------------------------------------

 

owner of $1,000,000 or more in aggregate principal amount of the Notes who shall
have designated in writing to the Trustee an account for such payments at least
fifteen (15) days before the Record Date therefor.

This Note is one of a duly authorized issue of Notes of the Issuer designated as
“ATAX TEBS Holdings, LLC, Taxable Secured Notes 2020 Series A” (herein called
the “Notes”), in the aggregate principal amount of $103,500,000, issued under
and secured by an Indenture of Trust, dated as of September 24, 2020 (herein
called the “Indenture”), between the Issuer and the Trustee.  Reference is
hereby made to the Indenture and all indentures supplemental thereto for a
description of the rights thereunder of the registered owners of the Notes, of
the nature and extent of the security, of the rights, duties and immunities of
the Trustee and of the rights and obligations of the Issuer thereunder, to all
of the provisions of which Indenture the registered owners of this Note, by
acceptance hereof, assents and agrees.

This Note shall bear interest from the date to which interest has been paid next
preceding the date of registration of this Note (unless this Note is registered
as of an Interest Payment Date for which interest has been paid, or after the
Record Date in respect thereof, in which event it shall bear interest from such
Interest Payment Date, or unless it is registered on or before the Record Date
for the first Interest Payment Date, in which event it shall bear interest from
the date of the first authentication and delivery of the Notes).  The term
“Record Date” means with respect to the initial Interest Payment Date, the
Closing Date (as defined in the Indenture) and for each Interest Payment Date
thereafter, mean the Business Day immediately preceding each Interest Payment
Date.

THE OBLIGATIONS OF THE ISSUER WITH RESPECT TO THE NOTES SHALL BE ABSOLUTE,
UNCONDITIONAL AND IRREVOCABLE, AND THE ISSUER SHALL HAVE FULL RECOURSE AND
PERSONAL LIABILITY FOR PAYMENT AND PERFORMANCE OF THE NOTES AND EACH OF ITS
OTHER OBLIGATIONS UNDER THE NOTE DOCUMENTS.

The Notes are obligations of the Issuer and are payable from, and secured by,
among other things, a pledge of and lien on, the Revenues (as that term is
defined in the Indenture) and any other pledged collateral, in each case, as
more fully described in the Indenture.  The Notes are being issued in order to
provide funds to refinance existing intercompany debt and for general working
capital purposes.

The Notes shall be subject to optional and mandatory redemption only on and
subject to the terms and conditions set forth in the Indenture.

Notice of redemption of Notes shall be given by the Trustee to the registered
owners thereof by first-class mail, as provided in the Indenture.  If this Note
is called for redemption and payment is duly provided therefor as specified in
the Indenture, interest hereon shall cease to accrue from and after the date
fixed for redemption.

If an Event of Default (as defined in the Indenture) shall occur, the principal
of all Notes may be declared due and payable upon the conditions, in the manner
and with the effect provided in the Indenture.  The Indenture provides that in
certain events such declaration and its

 

Exhibit A

-3-

 

 

 

 

 

--------------------------------------------------------------------------------

 

consequences may be rescinded by the Noteholder Representative or the registered
owners of at least a majority in aggregate principal amount of the Notes then
Outstanding.

The Notes are issuable only as fully registered Notes without coupons in
denominations of $500,000 plus any whole dollar amount in excess thereof
(“Authorized Denominations”).  Subject to the limitations and upon payment of
the charges, if any, provided in the Indenture, Notes may be exchanged at the
principal corporate trust office of the Trustee for a like aggregate principal
amount of Notes of the same series of other Authorized Denominations.

This Note is transferable by the registered owner hereof, in person, or by its
attorney duly authorized in writing, at the principal corporate trust office of
the Trustee, but only in the manner, subject to the limitations and upon payment
of the charges provided in the Indenture, and upon surrender and cancellation of
this Note.  Upon such transfer a new fully registered Note or Notes, of the same
series and of Authorized Denomination, for the same aggregate principal amount,
will be issued to the transferee in exchange herefor.  The Trustee shall not be
required to register the transfer or exchange of any Note within fifteen (15)
days of the selection of Notes for redemption or if selected for
redemption.  The Issuer and the Trustee may treat the registered owner hereof as
the absolute owner hereof for all purposes, and the Issuer and the Trustee shall
not be affected by any notice to the contrary.

The Indenture contains provisions permitting the Issuer and the Trustee to
execute supplemental indentures adding provisions to, or changing or eliminating
any of the provisions of, the Indenture, subject to the limitations set forth in
the Indenture.  Capitalized terms used and not defined in this Note shall have
the respective meanings assigned thereto in the Indenture.

This Note shall not be entitled to any benefit under the Indenture, or become
valid or obligatory for any purpose, until the certificate of authentication
hereon endorsed shall have been manually signed by the Trustee.

 

 

 

 

 

 

 

 

 

 

Exhibit A

-4-

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Issuer has caused this Note to be executed on its behalf
by the manual or facsimile signature of its Authorized Signatory, all as of the
Issue Date set forth above.

 

 

 

ATAX TEBS HOLDINGS, LLC,

 

a Delaware limited liability company

 

 

 

By:  

 

Name:  

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A

-5-

 

 

 

 

 

--------------------------------------------------------------------------------

 

[FORM OF CERTIFICATE OF AUTHENTICATION]

This is one of the Notes described in the within-mentioned Indenture.

Dated:  ______________________

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

By:  

 

Authorized Signatory

 

 

 




 

Exhibit A

-6-

 

 

 

 

 

--------------------------------------------------------------------------------

 

(FORM OF ASSIGNMENT)

For value received, the undersigned do(es) hereby sell, assign and transfer unto


(Name, Address and Tax Identification or Social Security Number of Assignee) the
within Note and do(es) hereby irrevocably constitute and appoint


attorney, to transfer the same on the registration books of the Trustee, with
full power of substitution in the premises.

Dated:  _________________

Signature Guaranteed:

NOTICE:  Signature(s) must be guaranteed by an eligible guarantor institution

NOTICE:  The signature on this assignment must correspond with the name(s) as
written on the face of the within Note in every particular without alteration or
enlargement or any change whatsoever.

 

 

 

 

Exhibit A

-7-

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

FORM OF INVESTOR LETTER

[date of transfer]

ATAX TEBS Holdings, LLC (the “Issuer”)

152 West 57th Street,  4th Floor

New York, NY 10019

 

U.S. Bank National Association, as trustee (the “Trustee”)

100 Wall Street, STE 600

New York, NY 10005

 

Stern Brothers & Co. (the “Underwriter”)

8000 Maryland Avenue, Suite 800

St. Louis, MO 63105.

 

 

ATAX TEBS Holdings, LLC
Taxable Secured Notes
2020 Series A

 

Ladies and Gentlemen:

The undersigned (the “Investor”) hereby acknowledges receipt, [as transferee
from the previous owner thereof,] of the above-referenced Notes (the “Notes”),
dated September 24, 2020 and bearing interest from the date thereof, in fully
registered form and in the aggregate principal amount of $___________,
constituting [all of] the Notes currently outstanding.

The Issuer has determined to issue the Notes to refinance existing intercompany
debt and for general working capital purposes.

In connection with the sale of the Notes to the Investor, the Investor hereby
makes the following representations upon which you may rely:

1.

The Investor has authority to purchase the Notes and to execute this letter and
any other instruments and documents required to be executed by the Investor in
connection with the purchase of the Notes.

2.

The person executing this investment letter on behalf of the Investor and making
the certifications included herein is an authorized officer of the Investor or,
if the Investor is a member of a “family of investment companies,” the
certification is submitted by an officer of the Investor’s investment advisor.

 

Exhibit B

-1-

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

3.

The Investor acknowledges that it is familiar with Rule 144A (“Rule 144A”) and
Regulation D (“Regulation D”), each promulgated under the Securities Act of
1933, as amended (the “Securities Act”), and certifies that it is described in
one or more of the categories set forth in Appendix A attached hereto and is a
“qualified institutional buyer,” as that term is defined in Rule 144A (a “QIB”),
or an institutional “accredited investor,” as that term is defined in Rule
501(a)(l), (2), (3) or (if all of its equity owners are described in Rule
501(a)(l), (2) or (3)) (8) of Regulation D (an “Institutional Accredited
Investor”).

4.

The Investor is acquiring the Notes for its own account or for the account of a
QIB or an Institutional Accredited Investor, in each case for investment, or for
investment purposes and not with a present view toward selling or transferring
the Notes or any portion thereof in connection with any distribution thereof, in
whole or in part, subject to any requirement of law that the disposition of the
Investor’s property or the property of such investor account or accounts be at
all times within its or their control and subject to its or their ability to
resell the Notes pursuant to any applicable exemption from registration
available under the Securities Act or as permitted under the Indenture;
provided, that the Notes may be transferred  (x) by Mizuho Capital Markets LLC
(“Mizuho”) to any Affiliate of Mizuho, (y) by Mizuho or any Affiliate of Mizuho
to a trust or custodial arrangement in which all of the beneficial ownership
interests will be owned by one or more Qualified Institutional Buyers or (z) to
any Qualified Institutional Buyer.

5.

Without limiting the generality of the foregoing, the undersigned hereby agrees
that neither the undersigned nor any other person acting on its behalf shall
take any of the following actions, in contravention of United States securities
laws:

a.

offered, pledged, sold, disposed of or otherwise transferred the Notes, any
interest in the Notes or any other similar security to any Person;

b.

solicited any offer to buy or accept a pledge, disposition or other transfer of
the Notes, any interest in the Notes or any other similar security from any
Person;

c.

otherwise approached or negotiated with respect to the Notes, any interest in
the Notes or any other similar security with any Person; or

d.

made any general solicitation by means of general advertising.

The undersigned will not act, nor has it authorized or will it authorize any
Person to act, in any manner set forth in the foregoing sentence with respect to
the Notes, any security issued in exchange therefor or in lieu thereof or any
interest in the foregoing (but without prejudice to its right at all times to
sell or otherwise dispose of the Notes in accordance with the requirements of
the Indenture and this Investor Letter).

6.

The Investor understands that the Notes are not registered under the Securities
Act and that such registration is not legally required as of the date hereof;
and further understands that the Notes (a) are not being registered or otherwise
qualified for sale under the “Blue Sky” laws and regulations of any state, (b)
will not be listed in any stock or other securities exchange, (c) will

 

Exhibit B

-2-

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

not carry a rating from any rating service and (d) will be delivered in a form
which may not be readily marketable.

7.

The Investor acknowledges that it has either been supplied with or been given
access to information, including financial statements and other financial
information, to which a reasonable investor would attach significance in making
investment decisions, and the Investor has had the opportunity to ask questions
and receive answers from knowledgeable individuals concerning the Issuer, the
Collateral and the Notes and the security therefor so that, as a reasonable
investor, the Investor has been able to make its decision to purchase the Notes.

8.

The Investor has made its own inquiry and analysis with respect to the Notes and
the security therefor, and other material factors affecting the security and
payment of the Notes.  The Investor is aware that the business of the Issuer
involves certain economic variables and risks that could adversely affect the
security for the Notes.

9.

The Investor agrees on its own behalf and on behalf of any investor account for
which it is purchasing the Notes, to offer, sell or otherwise transfer such
Notes only (a) in a transaction complying with Rule 144A, to a person it
reasonably believes is a QIB purchasing for its own account or for the account
of a QIB to whom notice is given that the resale or other transfer is being made
in reliance on Rule 144A; (b) in a transaction exempt from the registration
requirement of the Securities Act and applicable state securities laws to a
Person it reasonably believes is an Institutional Accredited Investor purchasing
for its own account or for the account of an Institutional Accredited Investor
to whom notice is given that the resale or other transfer is being made in
reliance on Section 4(a)(l) (or other applicable exemption) of the Securities
Act and applicable state securities laws; or (c) pursuant to another exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act and applicable state securities laws.  If at some future time the
Investor wishes to dispose of or exchange any of the Notes, the Investor will
not do so unless before any such sale, transfer or other disposition the
Investor has furnished to the Trustee an Investor Letter substantially in the
form of Exhibit B to the Indenture, executed by the proposed transferee unless
the proposed transferee shall have delivered to the Issuer and the Trustee
either (i) evidence satisfactory to them that such Note has been registered
under the Securities Act and has been registered or qualified under all
applicable state securities laws to the reasonable satisfaction of the Issuer;
or (ii) an unqualified opinion of counsel to the effect that such transfer may
be effected without registration under the Securities Act or any state
securities laws; provided, however, that the requirement to deliver an Investor
Letter shall not apply to any transfer (x) by Mizuho to any Affiliate of Mizuho,
(y) by Mizuho or any Affiliate of Mizuho to a trust or custodial arrangement in
which all of the beneficial ownership interests will be owned by one or more
Qualified Institutional Buyers or (z) to a Qualified Institutional Buyer.

10.

The Investor agrees that the Investor is bound by and will abide by the
provisions of the Indenture, the restrictions noted on the face of the Notes and
this Investor Letter.  The Investor agrees that it will provide to each person
to whom it transfers such Notes notice of the restrictions on transfer of the
Notes.  The Investor will comply with all applicable federal and state
securities laws, rules and regulations in connection with any resale or transfer
of the Notes by the Investor.

 

Exhibit B

-3-

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

11.

The Investor acknowledges that any proposed assignee of a beneficial ownership
interest in the Notes will be deemed under the Indenture to have made certain
agreements and representations substantially similar to those set forth herein,
as applicable.  The Investor understands that each of the Investor’s Notes will
bear a legend restricting transfer of the Notes substantially to the effect set
forth in the Indenture.

12.

The Investor hereby certifies to the Issuer and the Trustee that either (a) it
is not an employee benefit or other plan subject to Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), or Section 4975 of
the Internal Revenue Code of 1986, as amended (the “Code”) (each, a “Plan”), and
it is not acquiring the Notes directly or indirectly for, or on behalf of, a
Plan or any entity whose underlying assets are deemed to be “plan assets”
(within the meaning of 29 CFR § 2510.3-101 (the “Plan Assets Regulation”)) of
such a Plan; or (b)(i) the acquisition and holding of the Notes will not result
in a nonexempt prohibited transaction under Section 406 of ERISA or Section 4975
of the Code or other similar, applicable federal and state laws; and (ii) if the
Notes are subsequently deemed to be “plan assets” (within the meaning of the
Plan Assets Regulation), it will promptly dispose of the Notes.

13.

The Investor will notify each of the addressees of this Investor Letter of any
changes in the information and conclusions herein on or before the date of
purchase.  Until such notice is given, each purchase of Notes by the Investor
will constitute a reaffirmation of the statements made in this Investor Letter
as of the date of such purchase and the addressees of this Investor Letter will
continue to rely on the statements and agreements made herein in connection with
sales of Notes to the Investor.

14.

If the Investor is acquiring any Notes as a fiduciary or agent for one or more
investor accounts, the Investor represents that it has sole investment
discretion with respect to each such account and that it has full power to make
on behalf of such account the representations, confirmations, acknowledgments
and agreements set forth in this Investor Letter.

15.

If the Investor proposes that the Notes be registered in the name of a nominee,
such nominee has completed the Nominee Acknowledgment below.

16.

This Investor Letter will be deemed valid for the institution named on the
signature page below.  If there are additional institutions (e.g., subaccounts
or mutual funds) to be designated as a QIB or an Institutional Accredited
Investor by this Investor Letter, the undersigned will provide a list of such
institutions.

17.

In entering into this transaction the Investor has not relied upon any
representations or opinions made by Stern Brothers & Co. (“Placement Agent”)
other than representations and statements of the Placement Agent as it relates
to the purchase price and rate on the Notes, nor has it looked to, nor expected,
the Placement Agent to undertake or require any credit investigation or due
diligence reviews relating to the Issuer, its financial condition or business
operations, or any other matter pertaining to the merits or risks of the
transaction, or the adequacy of the funds pledged to secure repayment of the
Notes.

 

Exhibit B

-4-

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Capitalized terms used herein and not otherwise defined have the meanings given
such terms in the Indenture.

 

 

 

Very truly yours,

 

 

 

[NAME OF INVESTOR]

 

 

 

By:  

 

Name:  

 

Title:  

 

 

 

 




 

Exhibit B

-5-

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

NOMINEE ACKNOWLEDGMENT

The undersigned hereby acknowledges and agrees that as to the Note being
registered in its name, the sole beneficial owner thereof is and shall be
_______________, the Investor identified above, for whom the undersigned is
acting as nominee.

 

 

Dated:  

Very truly yours,

 

 

 

[NAME OF INVESTOR]

 

 

 

By:  

 

Name:  

 

Title:  

 

 

 

 




 

Exhibit B

-6-

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

APPENDIX A

1.

Qualified Institutional Buyer (“QIB”) means any of the following institutions:

(a)An institution referred to in any of clauses (i) through (xiii) below that in
the aggregate owns or invests on a discretionary basis at least $100 million in
“eligible securities”( defined in Section 2 below); provided, that such
institution is buying for its own account or for the accounts of other QIBs.

(i)Insurance Company.  An insurance company as defined in Section 2(a)(13) of
the Securities Act of 1933, as amended (the “Securities Act”).  A purchase by an
insurance company for one or more of its separate accounts (as defined in
Section 2(a)(37) of the Investment Company Act of 1940, as amended (the
“Investment Company Act”)), which are neither registered under Section 8 of the
Investment Company Act nor required to be so registered, is deemed to be a
purchase for the account of the insurance company.

(ii)Investment Company.  An investment company registered under the Investment
Company Act.

(iii)Investment Adviser.  An investment adviser registered under the Investment
Advisers Act of 1940, as amended (the “Investment Advisers Act”).

(iv)Issuer.  A corporation (other than a bank as defined in Section 3(a)(2) of
the Securities Act or a savings and loan association or other institution
referenced in Section 3(a)(5)(A) of the Securities Act of a foreign bank or
savings and loan association equivalent institution).

(v)Partnership; Business Trust.  A partnership, Massachusetts or similar
business trust.

(vi)Plan.  A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees.

(vii)Employee Benefit Plan.  An employee benefit plan within the meaning of
Title I of the Employee Retirement Income Security Act of 1974, as amended.

(viii)Trust Fund.  A trust fund whose trustee is a bank or trust company and
whose participants are exclusively plans of the types identified in paragraph
(vi) or (vii) above, except trust funds that include as participants individual
retirement accounts or H.R. 10 plans.

(ix)501(c)(3) Organization.  Any organization described m Section 501(c)(3) of
the Internal Revenue Code of 1986, as amended.

 

Exhibit B

-7-

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

(x)Business Development Company, Section 2(a)(48).  A business development
company as defined in Section 2(a)(48) of the Investment Company Act.

(xi)Business Development Company, Section 202(a)(22).  A business development
company as defined in Section 202(a)(22) of the Investment Advisers Act.

(xii)Small Business Investment Company.  A small business investment company
licensed by the U.S.  Small Business Company Administration under Section 301(c)
or (d) of the Small Business Investment Act of 1958, as amended.

(xiii)Bank:  Savings and Loan.  A bank as defined in Section 3(a)(2) of the
Securities Act, a savings and loan association or other institution as
referenced in Section 3(a)(5)(A) of the Securities Act or a foreign bank or
savings and loan association or equivalent institution that has an audited net
worth of at least $25 million in its latest annual financial statements, as of a
date not more than 16 months preceding the date of sale in the case of a
U.S.  bank or savings and loan association, and not more than 18 months
preceding such date of sale for a foreign bank or savings and loan association
or equivalent institution.

(b)Dealer.  A dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) acting for its own account
or the accounts of other QIBs, that in the aggregate owns or invests on a
discretionary basis at least $10 million of securities of issuers that are not
affiliated with the dealer; provided, that securities constituting the whole or
a part of an unsold allotment to or subscription by a dealer as a participant in
a public offering shall not be deemed to be owned by such dealer.

(c)Dealer Acting in a Riskless Principal Transaction.  A dealer registered
pursuant to Section 15 of the Exchange Act, acting in a riskless principal
transaction (as defined in Rule 144A) on behalf of a QIB.

(d)Investment Company, Part of a Family.  An investment company registered under
the Investment Company Act, acting for its own account or for the accounts of
other QIBs, that is part of a family of investment companies (as defined in Rule
144A) which own in the aggregate at least $100 million in eligible securities.

(e)Entity, All of the Equity Owners of which Are QIBs.  Any entity, all of the
equity owners of which are QIBs, acting for its own account or the accounts of
other QIBs.

2.

Eligible Securities/Discretionary Basis.  In determining the aggregate amount of
securities owned or invested on a discretionary basis by an entity, the
following instruments and interests shall be excluded:  securities issued by
issuers that are affiliated with the purchaser or, if the purchaser is an
investment company seeking to qualify as a QIB pursuant to Section l(d) above,
are part of that purchasers “family of investment companies;” bank deposit notes
and certificates

 

Exhibit B

-8-

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

of deposit; loan participations; repurchase agreements; securities owned but
subject to a repurchase agreement; and currency, interest rate and commodity
swaps.

The value of eligible securities must be calculated based on cost to the
purchaser (or on the basis of market value if (a) the entity reports its
securities holdings in its financial statements on the basis of their market
value and (b) no current information with respect to the cost of those
securities has been published).

In determining the aggregate amount of securities owned by an entity or invested
by the entity on a discretionary basis, securities owned by subsidiaries of the
entity that are consolidated with the entity in its financial statements
prepared in accordance with generally accepted accounting principles may be
included if the investments of such subsidiaries are managed under the direction
of the entity, except that, unless the entity is a reporting company under
Section 13 or 15(d) of the Exchange Act, securities owned by such subsidiaries
may not be included if the entity itself is a majority owned subsidiary that
would be included in consolidated financial statements of another enterprise.

3.

Institutional Accredited Investor means any of the following institutions:

(a)Any bank as defined in section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; any
broker or dealer registered pursuant to section 15 of the Exchange Act; any
insurance company as defined in section 2(13) of the Securities Act; any
investment company registered under the Investment Company Act or a business
development company as defined in section 2(a)(48) of that Act; any Small
Business Investment Company licensed by the U.S.  Small Business Administration
under section 301(c) or (d) of the Small Business Investment Act of 1958; any
plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets in excess of $5,000,000;
any employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

(b)Any private business development company as defined m section 202(a)(22) of
the Investment Advisers Act; or

(c)Any organization described in section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000.

 

Exhibit B

-9-

 

 

 

 

 

 

 